


Exhibit 10.41

 

Execution Version

 

 

INTERCREDITOR AGREEMENT

 

among

 

PROSPECT MEDICAL HOLDINGS, INC.

and

PROSPECT MEDICAL GROUP, INC.,

as the Borrowers,

 

and

 

CERTAIN SUBSIDIARIES OF THE BORROWERS

FROM TIME TO TIME PARTIES HERETO

as Guarantors,

 

and

 

BANK OF AMERICA, N.A.,

as First Lien Collateral Agent

 

and

 

BANK OF AMERICA, N.A,

as Second Lien Collateral Agent

 

and

 

BANK OF AMERICA, N.A,

as Control Agent

 

Dated as of August 8, 2007

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

2

 

 

 

Section 1.01

Defined Terms

2

Section 1.02

Other Interpretive Provisions

11

 

 

 

ARTICLE II LIEN PRIORITIES

 

12

 

 

 

Section 2.01

Relative Priorities

12

Section 2.02

Failure to Perfect

12

Section 2.03

Nature of First Lien Obligations

12

Section 2.04

Prohibition on Contesting Liens

13

Section 2.05

No New Liens

13

Section 2.06

Similar Liens and Agreements

14

 

 

 

ARTICLE III ENFORCEMENT

 

15

Section 3.01

Exercise of Remedies

15

Section 3.02

Actions Upon Breach

17

 

 

 

ARTICLE IV PAYMENTS

 

18

 

 

 

Section 4.01

Application of Proceeds

18

Section 4.02

Payments Over

18

 

 

 

ARTICLE V OTHER AGREEMENTS

 

19

 

 

 

Section 5.01

Releases

19

Section 5.02

Insurance

20

Section 5.03

Amendments to First Lien Loan Documents and Second Lien Loan Documents

20

Section 5.04

Rights As Unsecured Creditors

22

Section 5.05

Control Agent for Perfection

23

Section 5.06

When Discharge of First Lien Obligations Deemed to Not Have Occurred

25

Section 5.07

Purchase Right

26

 

 

 

ARTICLE VI INSOLVENCY OR LIQUIDATION PROCEEDINGS

27

 

 

 

Section 6.01

Finance and Sale Issues

27

Section 6.02

Relief from the Automatic Stay

27

Section 6.03

Adequate Protection

28

Section 6.04

No Waiver

29

Section 6.05

Avoidance Issues

29

Section 6.06

Separate Grants of Security and Separate Classification

29

 

i

--------------------------------------------------------------------------------


 

Section 6.07

Reorganization Securities

30

Section 6.08

Post-Petition Claims

30

Section 6.09

Waiver

30

Section 6.10

Expense Claims

30

Section 6.11

Other Matters

30

Section 6.12

Effectiveness in Insolvency or Liquidation Proceedings

31

 

 

 

ARTICLE VII RELIANCE; WAIVERS; ETC

 

31

 

 

 

Section 7.01

Non-Reliance

31

Section 7.02

No Warranties or Liability

32

Section 7.03

No Waiver of Lien Priorities

32

Section 7.04

Obligations Unconditional

34

Section 7.05

Certain Notices

35

 

 

 

ARTICLE VIII MISCELLANEOUS

 

35

 

 

 

Section 8.01

Inconsistencies with Other Documents

35

Section 8.02

Effectiveness; Continuing Nature of this Agreement; Severability

35

Section 8.03

Amendments; Waivers

36

Section 8.04

Information Concerning Financial Condition of the Borrowers and their
Subsidiaries

36

Section 8.05

Subrogation

37

Section 8.06

Application of Payments

37

Section 8.07

SUBMISSION TO JURISDICTION

37

Section 8.08

California Judicial Reference

38

Section 8.09

Notices

39

Section 8.10

Further Assurances

39

Section 8.11

APPLICABLE LAW

39

Section 8.12

Binding on Successors and Assigns

39

Section 8.13

Specific Performance

39

Section 8.14

Titles and Captions

39

Section 8.15

Counterparts; Integration

39

Section 8.16

Authorization

40

Section 8.17

No Third Party Beneficiaries

40

Section 8.18

Provisions Solely to Define Relative Rights

40

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT, is dated as of August 8, 2007, and entered into by
and among PROSPECT MEDICAL HOLDINGS, INC., a Delaware corporation (“Holdings”),
PROSPECT MEDICAL GROUP, INC., a California professional corporation (together
with Holdings, each a “Borrower” and collectively, the “Borrowers”), and certain
Subsidiaries of the Borrowers (the “Guarantors”), BANK OF AMERICA, N.A., in its
capacity as administrative agent for the First Lien Obligations (as defined
below), including its successors and assigns from time to time (the “First Lien
Collateral Agent”), BANK OF AMERICA, N.A., in its capacity as administrative
agent for the Second Lien Obligations under the Second Lien Credit Agreement (as
defined below), including its successors and assigns from time to time (the
“Second Lien Collateral Agent”) and BANK OF AMERICA, N.A., in its capacity as
Control Agent (as defined below) for the First Lien Collateral Agent and the
Second Lien Collateral Agent.  Capitalized terms used herein but not otherwise
defined herein have the meanings set forth in Article I below.

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the lenders party thereto, and Bank of
America, N.A., as Administrative Agent, have entered into that certain Credit
Agreement dated as of the date hereof providing for a revolving credit facility
and a term loan facility to the Borrowers (as amended, restated, supplemented,
modified or Refinanced from time to time, the “Initial First Lien Credit
Agreement”);

 

WHEREAS, the Borrower, the Guarantors, the lenders party thereto, and Bank of
America, N.A., as Administrative Agent, have entered into that certain Credit
Agreement dated as of the date hereof providing for a term loan to the Borrowers
(as amended, restated, supplemented, modified or Refinanced from time to time,
the “Initial Second Lien Credit Agreement”);

 

WHEREAS, (a) the obligations of the Borrowers and the Guarantors under the
Initial First Lien Credit Agreement and the other First Lien Loan Documents,
(b) any Secured Hedge Agreement, and (c) any Secured Cash Management Agreement
will be secured by substantially all of the assets of the Borrowers and the
Guarantors pursuant to the terms of the First Lien Collateral Documents;

 

WHEREAS, (a) the obligations of the Borrower and the Guarantors under the
Initial Second Lien Credit Agreement and the other Second Lien Loan Documents
and (b) any Secured Hedge Agreement, and (c) any Secured Cash Management
Agreement, will be secured by substantially all of the assets of the Borrowers
and the Guarantors pursuant to the terms of the Second Lien Collateral
Documents;

 

WHEREAS, the First Lien Loan Documents and the Second Lien Loan Documents
provide, among other things, that the parties thereto shall set forth in this
Agreement their respective rights and remedies with respect to the Collateral;
and

 

WHEREAS, in order to induce the First Lien Collateral Agent and the First Lien
Claimholders to consent to incurrence by the Grantors (as defined below) of the
Second Lien

 

--------------------------------------------------------------------------------


 

Obligations and to induce the First Lien Claimholders to extend credit and other
financial accommodations to or for the benefit of the Borrower, or any other
Grantor, the Second Lien Collateral Agent on behalf of the Second Lien
Claimholders has agreed to the lien subordination, intercreditor and other
provisions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

Section 1.01           Defined Terms.  As used in the Agreement, the following
terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agreement” means this Intercreditor Agreement, as amended, restated
supplemented or otherwise modified from time to time.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Borrowers” has the meaning set forth in the preamble of this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and Charlotte, North Carolina.

 

“Capitalized Lease” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

2

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“Collateral” means all of the assets and property of any Grantor, whether
tangible or intangible, constituting both First Lien Collateral and Second Lien
Collateral.

 

“Control Agent” has the meaning set forth in Section 5.05(a).

 

“Control Collateral” means any Collateral consisting of any Certificated
Security, Instrument, Investment Property, Deposit Account, Securities Account
(each as defined in the UCC), cash and any other Collateral as to which a first
priority Lien shall or may be perfected through possession or control by the
secured party or any agent therefor.

 

“Controlled Account” means those certain Deposit Accounts (as defined in the
UCC) of any Grantor subject to Liens under the terms of the First Lien
Collateral Documents and the Second Lien Collateral Documents and subject to
control or a control agreement in favor of the Control Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“DIP Financing” has the meaning set forth in Section 6.01.

 

“Discharge of First Lien Obligations” means, except to the extent otherwise
provided in Section 5.06, (a) payment in full in cash of the principal of and
interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not a claim for such interest
is, or would be, allowed in such Insolvency or Liquidation Proceeding, in which
case such interest shall be repaid from funds otherwise possibly available to
the Second Lien Claimholders) and premium, if any, on all Indebtedness
outstanding under the First Lien Loan Documents and termination of all
commitments to lend or otherwise extend credit under the First Lien Loan
Documents, (b) payment in full in cash of all other First Lien Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including legal fees and other expenses, costs
or charges accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for such fees, expenses, costs or
charges is, or would be, allowed in such Insolvency or Liquidation Proceeding),
(c) termination of any Secured Hedge Agreement and the payment in full in cash
of all obligations thereunder, (d) termination of any Secured Cash Management
Agreement and the payment in full in cash of all obligations thereunder,
(e) termination or cash collateralization (in an amount reasonably satisfactory
to the First Lien Collateral Agent not to exceed 105%) of, all letters of credit
issued under the First Lien Loan Documents, and (f) 

 

3

--------------------------------------------------------------------------------


 

adequate provision has been made for any contingent or unliquidated First Lien
Obligations related to claims, causes of action, or liabilities that have been
asserted or threatened against the First Lien Lenders or the First Lien
Claimholders or that otherwise can be reasonably identified based on the then
known facts and circumstances.

 

“Disposition” has the meaning set forth in Section 5.01(a)(ii).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

 

“Exercise of Remedies” has the meaning set forth in Section 5.01(a)(i).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Bank of America.

 

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at such time, including, without limitation, the First Lien Lenders
and any agent under the First Lien Credit Agreement.

 

“First Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any First Lien Obligations.

 

“First Lien Collateral Agent” has the meaning set forth in the preamble hereof.

 

“First Lien Collateral Documents” means the Collateral Documents (as defined in
the First Lien Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any First Lien Obligations or under
which rights or remedies with respect to such Liens are governed.

 

“First Lien Credit Agreement” means (a) the Initial First Lien Credit Agreement
and (b) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, increase (subject to the limitations set

 

4

--------------------------------------------------------------------------------


 

forth herein), replace, refinance or refund in whole or in part the indebtedness
and other obligations outstanding under (i) the Initial First Lien Credit
Agreement or (ii) any subsequent First Lien Credit Agreement, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a First Lien Credit Agreement hereunder.  Any reference to the First Lien
Credit Agreement hereunder shall be deemed a reference to any First Lien Credit
Agreement then in existence.

 

“First Lien Lenders” means the “Lenders” under and as defined in the First Lien
Credit Agreement.

 

“First Lien Loan Documents” means the First Lien Credit Agreement and the Loan
Documents (as defined in the First Lien Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other
First Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any First Lien Obligations, including
any intercreditor or joinder agreement among holders of First Lien Obligations,
to the extent such are effective at the relevant time, as each may be modified
from time to time in accordance with this Agreement.

 

“First Lien Obligations” means all (a) outstanding “Obligations” as defined in
and arising under the First Lien Credit Agreement and the other First Lien Loan
Documents (it being understood, for avoidance of doubt, that obligations owed to
a Hedge Bank and/or a Cash Management Bank that is both a First Lien Claimholder
and a Second Lien Claimholder at the time such Secured Hedge Agreement and/or
Secured Cash Management Agreement was entered into by any Borrower shall be
considered First Lien Obligations) and (b) any DIP Financing; provided that the
aggregate principal amount, without duplication, of any revolving credit
commitments, revolving credit loans, letters of credit, term loans, bonds,
debentures, notes or similar instruments provided for under the First Lien
Credit Agreement or any other First Lien Loan Document (or any Refinancing
thereof) in excess of the Maximum First Lien Indebtedness shall not constitute
First Lien Obligations for purposes of this Agreement.  “First Lien Obligations”
shall include (i) all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) in accordance
with the rate specified in the relevant First Lien Loan Document and (ii) all
fees, costs and charges incurred in connection with the First Lien Loan
Documents and provided for thereunder (including, without limitation, legal
fees), in the case of clause (i) and (ii) whether before or after commencement
of an Insolvency or Liquidation Proceeding and irrespective of whether any claim
for such interest, fees, costs or charges is allowed as a claim in such
Insolvency or Liquidation Proceeding.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive,

 

5

--------------------------------------------------------------------------------


 

legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Grantors” means each Borrower and each of the Guarantors that have executed and
delivered, or may from time to time hereafter execute and deliver, a First Lien
Collateral Document or a Second Lien Collateral Document.

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” has the meaning set forth in the preamble of this Agreement.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit, including standby and commercial, solely
to the extent that such letters of credit are not fully cash collateralized,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

6

--------------------------------------------------------------------------------

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(h)           all Guarantees of such Person in respect of any of the foregoing;
and

 

(i)            all obligations owing in respect of Medicare and/or Medicaid.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Initial First Lien Credit Agreement” has the meaning set forth in the Recitals.

 

“Initial Second Lien Credit Agreement” has the meaning set forth in the
Recitals.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Debtor Relief Law with
respect to any Grantor, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to a material portion of its respective assets,
(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy or (d) any assignment for the benefit of creditors generally or any
other marshalling of assets and liabilities of any Grantor.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever

 

7

--------------------------------------------------------------------------------


 

(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
financing lease having substantially the same economic effect as any of the
foregoing).

 

“Maximum First Lien Indebtedness” means the original principal amount of
$125,000,000 plus interest, fees and expenses (a) as provided in the First Lien
Credit Agreement and (b) owing in connection with any DIP Financing less (i) the
amount of all repayments and prepayments applied to the principal amount of any
term loans under the First Lien Credit Agreement and (ii) the amount of all
repayments and prepayments of the principal amount of any revolving loan or
letter of credit under the First Lien Credit Agreement, to the extent
accompanied by a corresponding permanent reduction in the applicable commitment
amount (other than reductions in sub-facility commitment amounts where not
accompanied by a reduction in the related facility commitment amounts) and with
respect to repayments and prepayments described in clause (ii), other than
repayments and prepayments made as a result of a Refinancing or DIP Financing,
the proceeds of which are used to repay the outstanding First Lien Obligations;
provided, that the amount of any DIP Financing as contemplated in Section 6.01
hereof shall be included for purposes of calculating Maximum First Lien
Indebtedness.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Recovery” has the meaning set forth in Section 6.05.

 

“Refinance” means, in respect of any indebtedness, to refinance, replace or
repay, or to issue other indebtedness, in exchange or replacement for, such
indebtedness.  “Refinanced” and “Refinancing” shall have correlative meanings.

 

“Requisite Lenders” means those lenders under the First Lien Credit Agreement or
the Second Lien Credit Agreement, as applicable, that are necessary to approve
the contemplated action.

 

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at such time, including, without limitation, the Second Lien
Lenders and any agent under the Second Lien Credit Agreement.

 

“Second Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Second Lien Obligations.

 

“Second Lien Collateral Agent” has the meaning set forth in the preamble hereof.

 

“Second Lien Collateral Documents” means the Collateral Documents (as defined in
the Second Lien Credit Agreement) and any other agreement, document or
instrument pursuant to

 

8

--------------------------------------------------------------------------------


 

which a Lien is granted securing any Second Lien Obligations or under which
rights or remedies with respect to such Liens are governed.

 

“Second Lien Credit Agreement” means (a) the Initial Second Lien Credit
Agreement and (b) any other credit agreement, loan agreement, note agreement,
promissory note, indenture, or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, increase (subject to the limitations set forth
herein), replace, refinance or refund in whole or in part the indebtedness and
other obligations outstanding under the Initial Second Lien Credit Agreement or
other agreement or instrument referred to in this clause (b).  Any reference to
the Second Lien Credit Agreement hereunder shall be deemed a reference to any
Second Lien Credit Agreement then in existence.

 

“Second Lien Enforcement Date” means the date which is 120 days after the
occurrence of (a) an Event of Default (under and as defined in the Second Lien
Credit Agreement) and (b) the First Lien Collateral Agent’s receipt of written
notice from the Second Lien Collateral Agent certifying that (i) an Event of
Default (under and as defined in the Second Lien Credit Agreement) has occurred
and is continuing and (ii) the Second Lien Obligations are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with terms of the Second Lien Credit Agreement; provided that the
Second Lien Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred (1) at any time the First Lien Collateral Agent or
the First Lien Claimholders have commenced and are diligently pursuing in good
faith any enforcement action with respect to all or a material portion of the
Collateral, (2) at any time any Grantor is then a debtor under or with respect
to (or otherwise subject to) any Insolvency or Liquidation Proceeding or (3) if
the acceleration of the Second Lien Obligations (if any) is rescinded in
accordance with the terms of the Second Lien Credit Agreement or otherwise.

 

“Second Lien Lenders” means the “Lenders” under and as defined in the Initial
Second Lien Credit Agreement.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement and the Loan
Documents (as defined in the Second Lien Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other
Second Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any Second Lien Obligations, including
any intercreditor or joinder agreement among holders of Second Lien Obligations,
to the extent such are effective at the relevant time, as each may be modified
from time to time to the extent permitted by this Agreement.

 

“Second Lien Obligations” means all (a) outstanding “Obligations” as defined in
and arising under the Second Lien Credit Agreement and the other Second Lien
Loan Documents (it being understood, for avoidance of doubt, that obligations
owed to a Hedge Bank and/or a Cash Management Bank that is both a First Lien
Claimholder and a Second Lien Claimholder at the time such Secured Hedge
Agreement and/or Secured Cash Management Agreement was entered into by any
Borrower shall be considered First Lien Obligations).  “Second Lien Obligations”
shall include (i) all interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) in accordance
with the rate specified in the relevant Second Lien Loan Document and (ii) all
fees, costs and charges incurred in connection

 

9

--------------------------------------------------------------------------------


 

with the Second Lien Loan Documents and provided for thereunder (including,
without limitation, legal fees), in each case after commencement of an
Insolvency or Liquidation Proceeding irrespective of whether any claim for such
interest, fees, costs or charges is allowed as a claim in such Insolvency or
Liquidation Proceeding.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between either Borrower and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under the First Lien Credit Agreement or the Second Lien Credit
Agreement that is entered into by and between either Borrower and any Hedge
Bank.

 

“Standstill Period” has the meaning set forth in Section 3.01(a)(i)(A) hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified or the context otherwise requires,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings and shall include the PMG Loan Parties
(as defined in each of the First Lien Credit Agreement and the Second Lien
Credit Agreement); provided, however, that the parties agree that Brotman
Medical Center, Inc., a California corporation, in which Holdings’ Subsidiary,
Prospect Hospital Advisory Services, Inc., holds less than a majority or the
shares, is not considered a Subsidiary.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for

 

10

--------------------------------------------------------------------------------


 

any date prior to the date referenced in clause (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” means the United States of America.

 

Section 1.02           Other Interpretive Provisions.

 


(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.  UNLESS THE
CONTEXT REQUIRES OTHERWISE (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTION ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN), (II) ANY REFERENCE
HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND
ASSIGNS, (III) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF
SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION HEREOF, (IV) ALL REFERENCES HEREIN TO
RECITALS, EXHIBITS OR SECTIONS SHALL BE CONSTRUED TO REFER TO RECITALS,
EXHIBITS, ARTICLES OR SECTIONS OF THIS AGREEMENT AND (V) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 

11

--------------------------------------------------------------------------------



 


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


 


(C)           SECTION HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.


 


ARTICLE II


 


LIEN PRIORITIES


 

Section 2.01           Relative Priorities.  Notwithstanding the date, manner or
order of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any applicable Law or the Second Lien Loan Documents, the Second Lien
Collateral Agent (on behalf of itself and the Second Lien Claimholders) hereby
agrees that:  (a) any Lien on the Collateral securing any First Lien Obligations
now or hereafter held by or on behalf of the First Lien Collateral Agent or any
First Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any of the Second Lien Obligations; and (b) any Lien on the
Collateral now or hereafter held by or on behalf of the Second Lien Collateral
Agent, any Second Lien Claimholders or any agent or trustee therefor regardless
of how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Collateral securing any First Lien Obligations.

 

Section 2.02           Failure to Perfect.  All Liens on the Collateral securing
any First Lien Obligations shall be and remain senior in all respects and prior
to all Liens on the Collateral securing any Second Lien Obligations for all
purposes, notwithstanding any failure of the First Lien Collateral Agent or the
First Lien Claimholders to adequately perfect its security interests in the
Collateral, the subordination of any Lien on the Collateral securing any First
Lien Obligations to any Lien securing any other obligation of any Grantor, or
the avoidance, invalidation or lapse of any Lien on the Collateral securing any
First Lien Obligations.

 

Section 2.03           Nature of First Lien Obligations.  The Second Lien
Collateral Agent (for itself and on behalf of the other Second Lien
Claimholders) acknowledges that (a) a portion of the First Lien Obligations are
revolving in nature, (b) the amount thereof that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed,
(c) the terms of the First Lien Obligations may be modified, extended or amended
from time to time, and (d), subject to the limitations on the aggregate
principal amount of First Lien Obligations set forth in the definition of “First
Lien Obligations” or in Section 5.03, the aggregate amount of the First Lien
Obligations may be increased or Refinanced, in either event, without notice to
or consent by the Second Lien Claimholders and without affecting the provisions
hereof.  The lien priorities provided in Sections 2.01 and 2.02 shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or Refinancing of either the First Lien Obligations or the Second Lien
Obligations, or any portion thereof.

 

12

--------------------------------------------------------------------------------


 

Section 2.04           Prohibition on Contesting Liens.  Each of the Second Lien
Collateral Agent (for itself and on behalf of each Second Lien Claimholder) and
the First Lien Collateral Agent (for itself and on behalf of each First Lien
Claimholder) agrees that it shall not (and hereby waives any right to) contest
or support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the priority, validity or enforceability
of a Lien held by or on behalf of any of the First Lien Claimholders in the
First Lien Collateral or by or on behalf of any of the Second Lien Claimholders
in the Second Lien Collateral, as the case may be; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of the First Lien
Collateral Agent or any First Lien Claimholder to enforce this Agreement,
including the priority of the Liens securing the First Lien Obligations as
provided in Sections 2.01 and 3.01.

 

Section 2.05           No New Liens.

 


(A)           LIMITATION ON OTHER COLLATERAL FOR FIRST LIEN CLAIMHOLDERS.  SO
LONG AS ANY SECOND LIEN OBLIGATIONS REMAIN OUTSTANDING, AND SUBJECT TO
ARTICLE VI, (I) THE FIRST LIEN COLLATERAL AGENT AGREES THAT, AFTER THE DATE
HEREOF, NEITHER THE FIRST LIEN COLLATERAL AGENT NOR ANY FIRST LIEN CLAIMHOLDER
SHALL ACQUIRE OR HOLD ANY LIEN ON ANY ASSETS OF ANY GRANTOR SECURING ANY FIRST
LIEN OBLIGATIONS WHICH ASSETS ARE NOT ALSO SUBJECT TO THE SECOND-PRIORITY LIEN
OF THE SECOND LIEN COLLATERAL AGENT UNDER THE SECOND LIEN COLLATERAL DOCUMENTS,
AND (II) EACH GRANTOR AGREES NOT TO GRANT ANY LIEN ON ANY OF ITS ASSETS, OR
PERMIT ANY OF ITS SUBSIDIARIES TO GRANT A LIEN ON ANY OF ITS ASSETS, IN FAVOR OF
THE FIRST LIEN COLLATERAL AGENT OR THE FIRST LIEN CLAIMHOLDERS UNLESS IT, OR
SUCH SUBSIDIARY, HAS GRANTED A SIMILAR LIEN ON SUCH ASSETS IN FAVOR OF THE
SECOND LIEN COLLATERAL AGENT OR THE SECOND LIEN CLAIMHOLDERS.  IF THE FIRST LIEN
COLLATERAL AGENT OR ANY FIRST LIEN CLAIMHOLDER SHALL (NONETHELESS AND IN BREACH
HEREOF) ACQUIRE ANY LIEN ON ANY ASSETS OF ANY GRANTOR OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES SECURING ANY FIRST LIEN OBLIGATIONS WHICH ASSETS ARE NOT ALSO
SUBJECT TO THE SECOND-PRIORITY LIEN OF THE SECOND LIEN COLLATERAL AGENT UNDER
THE SECOND LIEN COLLATERAL DOCUMENTS, THEN THE FIRST LIEN COLLATERAL AGENT (OR
THE RELEVANT FIRST LIEN CLAIMHOLDER), SHALL, WITHOUT THE NEED FOR ANY FURTHER
CONSENT OF ANY OTHER PERSON AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY
OTHER FIRST LIEN LOAN DOCUMENT (X) IN ADDITION TO HOLDING SUCH LIEN FOR THE
BENEFIT OF ITSELF AND THE OTHER FIRST LIEN CLAIMHOLDERS AS SECURITY FOR THE
FIRST LIEN OBLIGATIONS, ALSO HOLD AND BE DEEMED TO HAVE HELD SUCH LIEN FOR THE
BENEFIT OF THE SECOND LIEN COLLATERAL AGENT AS SECURITY FOR THE SECOND LIEN
OBLIGATIONS SUBJECT TO THE PRIORITIES SET FORTH HEREIN OR (Y) RELEASE SUCH LIEN.


 


(B)           LIMITATION ON OTHER COLLATERAL FOR SECOND LIEN CLAIMHOLDERS. 
UNTIL THE DATE UPON WHICH THE DISCHARGE OF FIRST LIEN OBLIGATIONS SHALL HAVE
OCCURRED, (I) THE SECOND LIEN COLLATERAL AGENT AGREES THAT, AFTER THE DATE
HEREOF, NEITHER THE SECOND LIEN COLLATERAL AGENT NOR ANY SECOND LIEN CLAIMHOLDER
SHALL ACQUIRE OR HOLD ANY LIEN ON ANY ASSETS OF ANY GRANTOR SECURING ANY SECOND
LIEN OBLIGATIONS WHICH ASSETS ARE NOT ALSO SUBJECT TO THE SENIOR PRIORITY LIEN
OF THE FIRST LIEN COLLATERAL AGENT UNDER THE FIRST LIEN COLLATERAL DOCUMENTS,
AND (II) EACH GRANTOR AGREES NOT TO GRANT ANY LIEN ON ANY OF ITS ASSETS, OR
PERMIT ANY OF ITS SUBSIDIARIES TO GRANT A LIEN ON ANY OF ITS ASSETS, IN FAVOR OF
THE SECOND LIEN COLLATERAL AGENT OR THE SECOND LIEN CLAIMHOLDERS UNLESS IT, OR
SUCH SUBSIDIARY, HAS GRANTED A SIMILAR LIEN ON SUCH ASSETS IN FAVOR OF THE FIRST
LIEN COLLATERAL


 

13

--------------------------------------------------------------------------------



 


AGENT OR THE FIRST LIEN CLAIMHOLDERS.  IF THE SECOND LIEN COLLATERAL AGENT OR
ANY SECOND LIEN CLAIMHOLDER SHALL (NONETHELESS AND IN BREACH HEREOF) ACQUIRE ANY
LIEN ON ANY ASSETS OF ANY GRANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
SECURING ANY SECOND LIEN OBLIGATIONS WHICH ASSETS ARE NOT ALSO SUBJECT TO THE
FIRST-PRIORITY LIEN OF THE FIRST LIEN COLLATERAL AGENT UNDER THE FIRST LIEN
COLLATERAL DOCUMENTS, THEN THE SECOND LIEN COLLATERAL AGENT (OR THE RELEVANT
SECOND LIEN CLAIMHOLDER), SHALL, WITHOUT THE NEED FOR ANY FURTHER CONSENT OF ANY
OTHER PERSON AND NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY OTHER SECOND
LIEN LOAN DOCUMENT (X) IN ADDITION TO HOLDING SUCH LIEN FOR THE BENEFIT OF
ITSELF AND THE OTHER SECOND LIEN CLAIMHOLDERS AS SECURITY FOR THE SECOND LIEN
OBLIGATIONS, ALSO HOLD AND BE DEEMED TO HAVE HELD SUCH LIEN FOR THE BENEFIT OF
THE FIRST LIEN COLLATERAL AGENT AS SECURITY FOR THE FIRST LIEN OBLIGATIONS OR
(Y) RELEASE SUCH LIEN.


 

Section 2.06           Similar Liens and Agreements.  The parties hereto agree
that it is their intention that the First Lien Collateral and the Second Lien
Collateral be identical.  In furtherance of the foregoing and of Section 8.09,
the parties hereto agree, subject to the other provisions of this Agreement:

 


(A)           UPON REQUEST BY THE FIRST LIEN COLLATERAL AGENT OR THE SECOND LIEN
COLLATERAL AGENT, TO COOPERATE IN GOOD FAITH (AND TO DIRECT THEIR COUNSEL TO
COOPERATE IN GOOD FAITH) FROM TIME TO TIME IN ORDER TO DETERMINE THE SPECIFIC
ITEMS INCLUDED IN THE FIRST LIEN COLLATERAL AND THE SECOND LIEN COLLATERAL AND
THE STEPS TAKEN TO PERFECT THEIR RESPECTIVE LIENS THEREON AND THE IDENTITY OF
THE RESPECTIVE PARTIES OBLIGATED UNDER THE FIRST LIEN LOAN DOCUMENTS AND THE
SECOND LIEN LOAN DOCUMENTS; AND


 


(B)           THAT THE DOCUMENTS AND AGREEMENTS CREATING OR EVIDENCING THE LIENS
ON THE FIRST LIEN COLLATERAL AND THE SECOND LIEN COLLATERAL AND GUARANTEES FOR
THE FIRST LIEN OBLIGATIONS AND THE SECOND LIEN OBLIGATIONS SHALL BE IN ALL
MATERIAL RESPECTS THE SAME FORMS OF DOCUMENTS OTHER THAN WITH RESPECT TO THE
SENIOR AND SUBORDINATE NATURE OF THE SECURITY INTERESTS IN THE COLLATERAL
SECURING THE RESPECTIVE FIRST LIEN OBLIGATIONS AND SECOND LIEN OBLIGATIONS
THEREUNDER.


 

In addition, to the extent any guaranty is entered into by any Grantor in
respect of the Second Lien Obligations (whether or not the First Lien Collateral
Agent or First Lien Claimholders have consented thereto), a guaranty by such
Person shall be entered into in respect of the First Lien Obligations, and for
all purposes hereunder such Person shall be deemed a guarantor of the First Lien
Obligations and the Second Lien Obligations.  Furthermore, to the extent any
guaranty is entered into by any Grantor in respect of the First Lien Obligations
(whether or not the Second Lien Agent or the Second Lien Claimholders have
consented thereto), a guaranty by such Person shall be entered into in respect
of the Second Lien Obligations and, for all purposes hereunder, such Person
shall be deemed a guarantor of the Second Lien Obligations and the First Lien
Obligations.

 

14

--------------------------------------------------------------------------------


 


ARTICLE III

 


ENFORCEMENT


 

Section 3.01           Exercise of Remedies.


 


(A)           SO LONG AS THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS NOT
OCCURRED, WHETHER OR NOT ANY INSOLVENCY OR LIQUIDATION PROCEEDING HAS BEEN
COMMENCED BY OR AGAINST ANY BORROWER OR ANY OTHER GRANTOR:


 

(I)            THE SECOND LIEN COLLATERAL AGENT AND THE SECOND LIEN
CLAIMHOLDERS:

 

(A)          FROM THE DATE HEREOF UNTIL THE OCCURRENCE OF THE SECOND LIEN
ENFORCEMENT DATE (SUCH PERIOD, THE “STANDSTILL PERIOD”), WILL NOT EXERCISE OR
SEEK TO EXERCISE ANY RIGHTS OR REMEDIES (INCLUDING ANY RIGHT OF SET-OFF OR
RECOUPMENT) WITH RESPECT TO ANY COLLATERAL (INCLUDING, WITHOUT LIMITATION, THE
EXERCISE OF ANY RIGHT UNDER ANY LOCKBOX AGREEMENT, ACCOUNT CONTROL OR COLLECTION
AGREEMENT, LANDLORD WAIVER OR BAILEE’S LETTER OR SIMILAR AGREEMENT OR
ARRANGEMENT TO WHICH THE SECOND LIEN COLLATERAL AGENT OR ANY SECOND LIEN
CLAIMHOLDER IS A PARTY) OR INSTITUTE OR COMMENCE (OR JOIN WITH ANY OTHER PERSON
IN COMMENCING) ANY ENFORCEMENT, COLLECTION, EXECUTION, LEVY OR FORECLOSURE
ACTION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY INSOLVENCY OR
LIQUIDATION PROCEEDING) WITH RESPECT TO ANY LIEN HELD BY IT UNDER THE SECOND
LIEN COLLATERAL DOCUMENTS OR ANY OTHER SECOND LIEN LOAN DOCUMENT OR OTHERWISE;

 

(B)           WILL NOT CONTEST, PROTEST OR OBJECT TO ANY FORECLOSURE PROCEEDING
OR ACTION BROUGHT BY THE FIRST LIEN COLLATERAL AGENT OR ANY FIRST LIEN
CLAIMHOLDER OR ANY OTHER EXERCISE BY THE FIRST LIEN COLLATERAL AGENT OR ANY
FIRST LIEN CLAIMHOLDER, OF ANY RIGHTS AND REMEDIES RELATING TO THE COLLATERAL
UNDER THE FIRST LIEN LOAN DOCUMENTS OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO,
ANY MOTION BY THE FIRST LIEN COLLATERAL AGENT TO SELL THE COLLATERAL PURSUANT TO
SECTION 363 OF THE BANKRUPTCY CODE, PROVIDED THAT THE RESPECTIVE INTERESTS OF
THE SECOND LIEN CLAIMHOLDERS ATTACH TO THE PROCEEDS THEREOF, SUBJECT TO THE
RELATIVE PRIORITIES DESCRIBED IN ARTICLE II; PROVIDED, HOWEVER, THAT THIS
SECTION 3.01(B) SHALL CONSTITUTE CONSENT BY THE SECOND LIEN COLLATERAL AGENT AND
THE SECOND LIEN CLAIMHOLDERS PURSUANT TO SECTION 363(F) OF THE BANKRUPTCY CODE
TO THE SECTION 363 SALE OF ANY OR ALL OF THE COLLATERAL; AND

 

(C)           SUBJECT TO THE RIGHTS OF THE SECOND LIEN COLLATERAL AGENT UNDER
CLAUSE (I)(A) ABOVE, WILL NOT OBJECT TO THE FORBEARANCE BY THE FIRST LIEN
COLLATERAL AGENT OR THE FIRST LIEN CLAIMHOLDERS FROM BRINGING OR PURSUING ANY
FORECLOSURE PROCEEDING OR ACTION OR ANY OTHER EXERCISE OF ANY RIGHTS OR REMEDIES
RELATING TO THE COLLATERAL; AND

 

(II)           SUBJECT TO SECTION 5.01, UNTIL THE DISCHARGE OF THE FIRST LIEN
OBLIGATIONS, THE FIRST LIEN COLLATERAL AGENT AND THE FIRST LIEN CLAIMHOLDERS
SHALL HAVE THE EXCLUSIVE RIGHT TO ENFORCE RIGHTS, EXERCISE REMEDIES (INCLUDING
SET-OFF AND THE RIGHT TO CREDIT BID THEIR DEBT) AND MAKE DETERMINATIONS
REGARDING THE RELEASE, DISPOSITION, OR RESTRICTIONS WITH RESPECT TO THE
COLLATERAL WITHOUT ANY CONSULTATION

 

15

--------------------------------------------------------------------------------


 

WITH OR THE CONSENT OF THE SECOND LIEN COLLATERAL AGENT OR ANY SECOND LIEN
CLAIMHOLDER; PROVIDED, THAT

 

(A)          IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING COMMENCED BY OR AGAINST
ANY BORROWER OR ANY OTHER GRANTOR, THE SECOND LIEN COLLATERAL AGENT MAY FILE A
CLAIM OR STATEMENT OF INTEREST WITH RESPECT TO THE SECOND LIEN OBLIGATIONS;

 

(B)           THE SECOND LIEN COLLATERAL AGENT MAY TAKE ANY ACTION (NOT ADVERSE
TO THE LIENS ON THE COLLATERAL SECURING THE FIRST LIEN OBLIGATIONS, OR THE
RIGHTS OF ANY FIRST LIEN COLLATERAL AGENT OR THE FIRST LIEN CLAIMHOLDERS TO
EXERCISE REMEDIES IN RESPECT THEREOF) IN ORDER TO PRESERVE OR PROTECT ITS LIEN
ON THE COLLATERAL;

 

(C)           THE SECOND LIEN CLAIMHOLDERS SHALL BE ENTITLED TO FILE ANY
RESPONSIVE OR DEFENSIVE PLEADINGS IN OPPOSITION TO ANY MOTION, CLAIM, ADVERSARY
PROCEEDING OR OTHER PLEADING MADE BY ANY PERSON OBJECTING TO OR OTHERWISE
SEEKING THE DISALLOWANCE OF THE CLAIMS OF THE SECOND LIEN CLAIMHOLDERS,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SECURED BY THE COLLATERAL, IF ANY, IN
EACH CASE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT;

 

(D)          THE SECOND LIEN CLAIMHOLDERS SHALL BE ENTITLED TO FILE ANY
PLEADINGS, OBJECTIONS, MOTIONS OR AGREEMENTS WHICH ASSERT RIGHTS OR INTERESTS
AVAILABLE TO UNSECURED CREDITORS OF THE GRANTORS ARISING UNDER EITHER THE DEBTOR
RELIEF LAW OR APPLICABLE NON-BANKRUPTCY LAW;

 

(E)           THE SECOND LIEN CLAIMHOLDERS SHALL BE ENTITLED TO FILE ANY PROOF
OF CLAIM AND OTHER FILINGS AND MAKE ANY ARGUMENTS AND MOTIONS THAT ARE, IN EACH
CASE, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITH RESPECT TO THE SECOND
LIEN OBLIGATIONS AND THE COLLATERAL;

 

(F)           THE SECOND LIEN CLAIMHOLDERS SHALL BE ENTITLED, IN ANY INSOLVENCY
OR LIQUIDATION PROCEEDING, TO VOTE ON ANY PLAN OF REORGANIZATION, TO THE EXTENT 
CONSISTENT WITH THE PROVISIONS HEREOF; AND

 

(G)           THE SECOND LIEN COLLATERAL AGENT OR ANY SECOND LIEN CLAIMHOLDER
MAY EXERCISE ANY OF ITS RIGHTS OR REMEDIES WITH RESPECT TO THE COLLATERAL UPON
THE OCCURRENCE AND DURING THE EFFECTIVE CONTINUATION OF THE SECOND LIEN
ENFORCEMENT DATE.

 

In exercising rights and remedies with respect to the Collateral, the First Lien
Collateral Agent and the First Lien Claimholders may enforce the provisions of
the First Lien Loan Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine advisable in the exercise of
their sole discretion.  Such exercise and enforcement shall include the rights
of an agent appointed by the First Lien Collateral Agent and the First Lien
Claimholders to sell or otherwise dispose of Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition,

 

16

--------------------------------------------------------------------------------


 

and to exercise all the rights and remedies of a secured creditor under the UCC
of any applicable jurisdiction and of a secured creditor under Debtor Relief
Laws of any applicable jurisdiction.

 


(B)           THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE
SECOND LIEN CLAIMHOLDERS) AGREES THAT IT WILL NOT TAKE OR RECEIVE ANY COLLATERAL
OR ANY PROCEEDS OF COLLATERAL IN CONNECTION WITH THE EXERCISE OF ANY RIGHT OR
REMEDY (INCLUDING SET-OFF OR RECOUPMENT) WITH RESPECT TO ANY COLLATERAL, AND
THAT ANY COLLATERAL OR PROCEEDS TAKEN OR RECEIVED BY IT WILL BE PAID OVER TO THE
FIRST LIEN COLLATERAL AGENT PURSUANT TO SECTION 4.02, UNLESS AND UNTIL THE
DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED, EXCEPT AS EXPRESSLY PROVIDED
IN THE PROVISO IN SECTION 3.01(A)(II) AND SECTION 6.07.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, UNLESS AND UNTIL THE DISCHARGE OF FIRST LIEN
OBLIGATIONS HAS OCCURRED, EXCEPT AS EXPRESSLY PROVIDED IN THE PROVISO IN
SECTION 3.01(A)(II), THE SOLE RIGHT OF THE SECOND LIEN COLLATERAL AGENT AND THE
SECOND LIEN CLAIMHOLDERS WITH RESPECT TO THE COLLATERAL IS TO HOLD A LIEN ON THE
COLLATERAL PURSUANT TO THE SECOND LIEN COLLATERAL DOCUMENTS FOR THE PERIOD AND
TO THE EXTENT GRANTED THEREIN AND TO RECEIVE A SHARE OF THE PROCEEDS THEREOF, IF
ANY, AFTER THE DISCHARGE OF THE FIRST LIEN OBLIGATIONS HAS OCCURRED IN
ACCORDANCE WITH THE TERMS OF THE SECOND LIEN LOAN DOCUMENTS AND APPLICABLE LAW.


 


(C)           SUBJECT TO THE PROVISO IN SECTION 3.01(A)(II) AND SECTION 6.01,
(I) THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE SECOND LIEN
CLAIMHOLDERS) AGREES THAT THE SECOND LIEN COLLATERAL AGENT AND THE SECOND LIEN
CLAIMHOLDERS WILL NOT TAKE ANY ACTION THAT WOULD HINDER, DELAY OR IMPEDE ANY
EXERCISE OF REMEDIES UNDER THE FIRST LIEN LOAN DOCUMENTS, INCLUDING ANY SALE,
LEASE, EXCHANGE, TRANSFER OR OTHER DISPOSITION OF THE COLLATERAL, WHETHER BY
FORECLOSURE OR OTHERWISE, AND (II) THE SECOND LIEN COLLATERAL AGENT (ON BEHALF
OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS) HEREBY WAIVES ANY AND ALL RIGHTS IT
OR THE SECOND LIEN CLAIMHOLDERS MAY HAVE AS A JUNIOR LIEN CREDITOR OR OTHERWISE
TO OBJECT TO THE MANNER OR ORDER IN WHICH THE FIRST LIEN COLLATERAL AGENT OR THE
FIRST LIEN CLAIMHOLDERS SEEK TO ENFORCE OR COLLECT THE FIRST LIEN OBLIGATIONS OR
THE LIENS GRANTED IN ANY OF THE FIRST LIEN COLLATERAL.


 


(D)           THE SECOND LIEN COLLATERAL AGENT HEREBY ACKNOWLEDGES AND AGREES
THAT NO COVENANT, AGREEMENT OR RESTRICTION CONTAINED IN THE SECOND LIEN
COLLATERAL DOCUMENTS OR ANY OTHER SECOND LIEN LOAN DOCUMENT SHALL BE DEEMED TO
RESTRICT IN ANY WAY THE RIGHTS AND REMEDIES OF THE FIRST LIEN COLLATERAL AGENT
OR THE FIRST LIEN CLAIMHOLDERS WITH RESPECT TO THE COLLATERAL AS SET FORTH IN
THIS AGREEMENT AND THE FIRST LIEN LOAN DOCUMENTS.


 

Section 3.02           Actions Upon Breach.

 


(A)           IF ANY SECOND LIEN CLAIMHOLDER, CONTRARY TO THIS AGREEMENT,
COMMENCES OR PARTICIPATES IN ANY ACTION OR PROCEEDING AGAINST ANY BORROWER, ANY
OTHER GRANTOR OR THE COLLATERAL, SUCH BORROWER OR SUCH GRANTOR, WITH THE PRIOR
WRITTEN CONSENT OF THE FIRST LIEN COLLATERAL AGENT, MAY INTERPOSE AS A DEFENSE
OR DILATORY PLEA THE MAKING OF THIS AGREEMENT, AND THE FIRST LIEN COLLATERAL
AGENT MAY INTERVENE AND INTERPOSE SUCH DEFENSE

 

17

--------------------------------------------------------------------------------



 


OR PLEA IN ITS NAME, IN THE NAME OF THE FIRST LIEN CLAIMHOLDERS OR IN THE NAME
OF SUCH BORROWER OR SUCH GRANTOR.


 


(B)           SHOULD ANY SECOND LIEN CLAIMHOLDER, CONTRARY TO THIS AGREEMENT, IN
ANY WAY TAKE, OR ATTEMPT OR THREATEN TO TAKE, ANY ACTION WITH RESPECT TO THE
COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY ATTEMPT TO REALIZE UPON OR
ENFORCE ANY REMEDY WITH RESPECT TO THIS AGREEMENT), OR FAIL TO TAKE ANY ACTION
REQUIRED BY THIS AGREEMENT, THE FIRST LIEN COLLATERAL AGENT (IN ITS OWN NAME OR
IN THE NAME OF ANY BORROWER) OR ANY BORROWER MAY OBTAIN RELIEF AGAINST SUCH
SECOND LIEN CLAIMHOLDER BY INJUNCTION, SPECIFIC PERFORMANCE AND/OR OTHER
APPROPRIATE EQUITABLE RELIEF, IT BEING UNDERSTOOD AND AGREED BY THE SECOND LIEN
COLLATERAL AGENT ON BEHALF OF EACH SECOND LIEN CLAIMHOLDER THAT (I) THE FIRST
LIEN CLAIMHOLDERS’ DAMAGES FROM SUCH ACTIONS MAY BE DIFFICULT TO ASCERTAIN AND
MAY BE IRREPARABLE, AND (II) THE SECOND LIEN COLLATERAL AGENT ON BEHALF OF EACH
SECOND LIEN CLAIMHOLDER WAIVES ANY DEFENSE THAT ANY BORROWER, ANY OTHER GRANTOR
AND/OR THE FIRST LIEN CLAIMHOLDERS CANNOT DEMONSTRATE DAMAGE OR BE MADE WHOLE BY
THE AWARDING OF DAMAGES.


 


ARTICLE IV


 


PAYMENTS


 

Section 4.01           Application of Proceeds.  So long as the Discharge of
First Lien Obligations has not occurred, any proceeds of Collateral received in
connection with the sale or other disposition of such Collateral, or collection
on such Collateral upon the exercise of remedies, shall be applied by the First
Lien Collateral Agent to the First Lien Obligations in such order as specified
in the relevant First Lien Loan Documents.  Upon the Discharge of the First Lien
Obligations, the First Lien Collateral Agent shall deliver to the Second Lien
Collateral Agent any proceeds of Collateral held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Second Lien Collateral
Agent to the Second Lien Obligations in such order as specified in the relevant
Second Lien Loan Documents.

 

Section 4.02           Payments Over.  So long as the Discharge of First Lien
Obligations has not occurred, any Collateral or proceeds thereof (together with
assets or proceeds subject to Liens referred to in the final sentence of
Section 2.05(b)) received by the Second Lien Collateral Agent or any Second Lien
Claimholders in connection with the exercise of any right or remedy (including
set-off) in respect of the Collateral shall be segregated and held in trust and
forthwith paid over to the First Lien Collateral Agent for the benefit of the
First Lien Claimholders in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct.  The
First Lien Collateral Agent is hereby authorized to make any such endorsements
as agent for the Second Lien Collateral Agent or any such Second Lien
Claimholders.  This authorization is coupled with an interest and is irrevocable
until such time as this Agreement is terminated in accordance with its terms.

 

18

--------------------------------------------------------------------------------

 


ARTICLE V

 


OTHER AGREEMENTS


 

Section 5.01           Releases.

 


(A)           IF, IN CONNECTION WITH:


 

(I)            THE EXERCISE OF ANY FIRST LIEN COLLATERAL AGENT’S REMEDIES IN
RESPECT OF THE COLLATERAL, INCLUDING ANY SALE, LEASE, EXCHANGE, TRANSFER OR
OTHER DISPOSITION OF ANY SUCH COLLATERAL (AN “EXERCISE OF REMEDIES”); OR

 

(II)           ANY SALE, LEASE, EXCHANGE, TRANSFER OR OTHER DISPOSITION OF ANY
COLLATERAL PERMITTED UNDER THE TERMS OF THE FIRST LIEN LOAN DOCUMENTS (WHETHER
OR NOT AN EVENT OF DEFAULT THEREUNDER, AND AS DEFINED THEREIN, HAS OCCURRED AND
IS CONTINUING) (A “DISPOSITION”); OR

 

(III)          ANY RELEASE OF LIENS ON THE ASSETS OF ANY GRANTOR, ALL OF THE
EQUITY INTERESTS OF WHICH IS BEING RELEASED PURSUANT TO ANY OTHER PROVISION OF
THIS SECTION 5.01(A);

 

the First Lien Collateral Agent (on behalf of itself or any of the First Lien
Claimholders) releases any of its Liens on any part of the Collateral, or
releases any Grantor from its obligations under its guaranty of the First Lien
Obligations, in each case other than in connection with the Discharge of the
First Lien Obligations, then the Liens, if any, of the Second Lien Collateral
Agent, for itself or for the benefit of the Second Lien Claimholders, on such
Collateral, and the obligations of such Grantor under its guaranty of the Second
Lien Obligations, shall be automatically, unconditionally and simultaneously
released (the “Second Lien Release”) and the Second Lien Collateral Agent (on
behalf of itself or any such Second Lien Claimholders) shall promptly execute
and deliver to the First Lien Collateral Agent or such Grantor such termination
statements, releases and other documents as the First Lien Collateral Agent or
such Grantor may request to effectively confirm such release.

 


(B)           UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS OCCURS, THE SECOND
LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS)
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE FIRST LIEN COLLATERAL AGENT AND
ANY OFFICER OR AGENT OF THE FIRST LIEN COLLATERAL AGENT, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE PLACE AND STEAD OF THE SECOND LIEN COLLATERAL AGENT
OR SUCH HOLDER OR IN THE FIRST LIEN COLLATERAL AGENT’S OWN NAME, FROM TIME TO
TIME IN THE FIRST LIEN COLLATERAL AGENT’S DISCRETION, FOR THE PURPOSE OF
CARRYING OUT THE TERMS OF THIS SECTION 5.01, TO TAKE ANY AND ALL APPROPRIATE
ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE
NECESSARY TO ACCOMPLISH THE PURPOSES OF THIS SECTION 5.01, INCLUDING ANY
ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER OR RELEASE.  THIS AUTHORIZATION IS
COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL SUCH TIME AS THIS AGREEMENT IS
TERMINATED IN ACCORDANCE WITH ITS TERMS.


 


(C)           UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS OCCURS, TO THE
EXTENT THAT THE FIRST LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE FIRST
LIEN CLAIMHOLDERS) (I) HAS RELEASED ANY LIEN ON COLLATERAL OR ANY GRANTOR FROM
ITS OBLIGATION UNDER ITS GUARANTY AND ANY SUCH LIENS OR GUARANTY ARE LATER
REINSTATED OR (II) OBTAINS ANY NEW LIENS OR ADDITIONAL

 

19

--------------------------------------------------------------------------------


 


GUARANTIES FROM GRANTORS, THEN THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF
ITSELF AND THE SECOND LIEN CLAIMHOLDERS) SHALL BE GRANTED A LIEN ON ANY SUCH
COLLATERAL AND AN ADDITIONAL GUARANTY, AS THE CASE MAY BE, SUBJECT TO THE
PRIORITIES SET FORTH IN ARTICLE II.


 

Section 5.02           Insurance.  The First Lien Collateral Agent and the
Second Lien Collateral Agent shall be named as additional insureds and the
Control Agent shall be named as loss payee (on behalf of the First Lien
Collateral Agent, the First Lien Claimholders, the Second Lien Collateral Agent
and the Second Lien Claimholders) under any insurance policies maintained from
time to time by any Grantor.  Until the date upon which the Discharge of First
Lien Obligations shall have occurred, as between the First Lien Collateral Agent
and the First Lien Claimholders, on the one hand, and the Second Lien Collateral
Agent and the Second Lien Claimholders on the other, the First Lien Collateral
Agent and the First Lien Claimholders shall have the sole and exclusive right
(a) to adjust or settle any insurance policy or claim covering any Collateral in
the event of any loss thereunder and (b) to approve any award granted in any
condemnation or similar proceeding affecting any Collateral.  Until the date
upon which the Discharge of First Lien Obligations shall have occurred, all
proceeds of any such policy and any such award in respect of any Collateral that
are payable to the First Lien Collateral Agent and the Second Lien Collateral
Agent shall be paid to the First Lien Collateral Agent for the benefit of the
First Lien Claimholders to the extent required under the First Lien Loan
Documents and thereafter to the Second Lien Collateral Agent for the benefit of
the Second Lien Claimholders to the extent required under the applicable Second
Lien Loan Documents and then to the owner of the subject property or as a court
of competent jurisdiction may otherwise direct.  If the Second Lien Collateral
Agent or any Second Lien Claimholder shall, at any time, receive any proceeds of
any such insurance policy or any such award in contravention of this Agreement,
it shall pay such proceeds over to the First Lien Collateral Agent in accordance
with the terms of Section 4.02.

 

Section 5.03           Amendments to First Lien Loan Documents and Second Lien
Loan Documents.

 


(A)           THE FIRST LIEN LOAN DOCUMENTS MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED IN ACCORDANCE WITH THEIR TERMS AND THE FIRST LIEN CREDIT
AGREEMENT MAY BE REFINANCED, IN EACH CASE WITHOUT THE CONSENT OF THE SECOND LIEN
COLLATERAL AGENT OR THE SECOND LIEN CLAIMHOLDERS; PROVIDED, HOWEVER, THAT THE
HOLDERS OF SUCH REFINANCING DEBT SHALL BIND THEMSELVES IN WRITING TO THE TERMS
OF THIS AGREEMENT AND ANY SUCH AMENDMENT, SUPPLEMENT, MODIFICATION OR
REFINANCING SHALL NOT (I) PROVIDE FOR A PRINCIPAL AMOUNT OF, WITHOUT
DUPLICATION, TERM LOANS, REVOLVING LOAN COMMITMENTS AND LETTER OF CREDIT
FACILITIES (BUT EXCLUDING HEDGING AND CASH MANAGEMENT OBLIGATIONS) IN EXCESS OF
THE MAXIMUM FIRST LIEN INDEBTEDNESS, (II) INCREASE THE “APPLICABLE RATE” OR
SIMILAR COMPONENT OF THE INTEREST RATE OR YIELD PROVISIONS APPLICABLE TO THE
FIRST LIEN OBLIGATIONS BY MORE THAN 2.0% (EXCLUDING INCREASES (A) RESULTING FROM
APPLICATION OF THE PRICING GRID SET FORTH IN THE FIRST LIEN CREDIT AGREEMENT AS
IN EFFECT ON THE DATE HEREOF OR (B) RESULTING FROM THE ACCRUAL OF INTEREST AT
THE DEFAULT RATE (AS SUCH TERM IS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT AS
IN EFFECT ON THE DATE HEREOF)), (III) EXTEND THE SCHEDULED MATURITY DATE OF THE
FIRST LIEN OBLIGATIONS OR ANY REFINANCING THEREOF BEYOND THE SCHEDULED MATURITY
DATE OF THE SECOND LIEN CREDIT AGREEMENT OR ANY REFINANCING THEREOF OR
(IV) CONTRAVENE THE PROVISIONS OF THIS AGREEMENT; PROVIDED, HOWEVER THAT THE

 

20

--------------------------------------------------------------------------------


 


EXTENSION BY THE FIRST LIEN COLLATERAL AGENT AND/OR OR THE FIRST LIEN
CLAIMHOLDERS OF ANY DIP FINANCING PURSUANT TO SECTION 6.01 SHALL NOT BE DEEMED
TO CONTRAVENE THIS AGREEMENT IN ANY WAY WHICH WOULD REQUIRE THE CONSENT OF THE
SECOND LIEN COLLATERAL AGENT OR ANY SECOND LIEN CLAIMHOLDER.


 


(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE FIRST LIEN COLLATERAL
AGENT, NO SECOND LIEN LOAN DOCUMENT MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED OR ENTERED INTO; PROVIDED THAT THE SECOND LIEN LOAN DOCUMENTS MAY BE
AMENDED IN A MANNER THAT (I) EXTENDS THE DATE OR REDUCES THE AMOUNT OF ANY
REQUIRED REPAYMENT, PREPAYMENT OR REDEMPTION OF THE PRINCIPAL OF SUCH
INDEBTEDNESS UNDER THE SECOND LIEN CREDIT AGREEMENT, (II) REDUCES THE RATE OR
EXTENDS THE DATE FOR PAYMENT OF THE INTEREST, PREMIUM (IF ANY) OR FEES PAYABLE
ON THE SECOND LIEN OBLIGATIONS, (III) MAKES THE COVENANTS, EVENTS OF DEFAULT OR
REMEDIES RELATING TO SECOND LIEN OBLIGATIONS LESS RESTRICTIVE ON ANY GRANTOR, OR
(IV) INCREASE THE “APPLICABLE RATE” OR SIMILAR COMPONENT OF THE INTEREST RATE OR
YIELD PROVISIONS APPLICABLE TO THE SECOND LIEN OBLIGATIONS BY NOT MORE THAN 2.0%
(EXCLUDING INCREASES RESULTING FROM THE ACCRUAL OF INTEREST AT THE DEFAULT RATE
(AS SUCH TERM IS DEFINED IN THE SECOND LIEN CREDIT AGREEMENT AS IN EFFECT ON THE
DATE HEREOF)).


 


(C)           NOTWITHSTANDING THE FOREGOING CLAUSE (A) AND (B) OF THIS
SECTION 5.03, UNTIL THE DATE UPON WHICH THE DISCHARGE OF FIRST LIEN OBLIGATIONS
SHALL HAVE OCCURRED, WITHOUT THE PRIOR WRITTEN CONSENT OF THE FIRST LIEN
COLLATERAL AGENT, NO SECOND LIEN COLLATERAL DOCUMENT MAY BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED OR ENTERED INTO TO THE EXTENT SUCH AMENDMENT,
SUPPLEMENT OR MODIFICATION, OR THE TERMS OF ANY NEW SECOND LIEN CREDIT AGREEMENT
OR SECOND LIEN COLLATERAL DOCUMENT, WOULD CONTRAVENE ANY OF THE TERMS OF THIS
AGREEMENT.  THE SECOND LIEN COLLATERAL AGENT AGREES THAT EACH SECOND LIEN
COLLATERAL DOCUMENT SHALL INCLUDE THE FOLLOWING LANGUAGE OR LANGUAGE
SUBSTANTIALLY SIMILAR:


 

“Notwithstanding anything contained herein to the contrary, the lien and
security interest granted to the Administrative Agent, for the benefit of the
Lenders, pursuant to this Agreement, and the exercise of any right or remedy by
the Administrative Agent, for the benefit of the Lenders, under this Agreement,
are subject to the provisions of the Intercreditor Agreement, dated as of
August 8, 2007 as the same may be amended, restated, supplemented, modified or
replaced from time to time (the “Intercreditor Agreement”) by and among Bank of
America, N.A., as First Lien Administrative Agent, Bank of America, N.A., as
Second Lien Administrative Agent, Bank of America, N.A., as Control Agent and
the Grantors (as defined therein) from time to time a party thereto.  In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

 

In addition, the Second Lien Collateral Agent agrees that each Second Lien
Collateral Document under which any Lien on real property owned by any Grantor
is granted to secure the Second Lien Obligations covering any Collateral shall
contain such other language as the First Lien Collateral Agent may reasonably
request to reflect the

 

21

--------------------------------------------------------------------------------


 

priority of the First Lien Collateral Document covering such Collateral over
such Second Lien Collateral Document.

 


(D)           NOTWITHSTANDING THE FOREGOING CLAUSES (A) AND (B) OF THIS
SECTION 5.03, UNTIL THE DATE UPON WHICH THE DISCHARGE OF FIRST LIEN OBLIGATIONS
SHALL HAVE OCCURRED, IN THE EVENT THE FIRST LIEN COLLATERAL AGENT OR THE FIRST
LIEN CLAIMHOLDERS ENTER INTO ANY AMENDMENT, WAIVER OR CONSENT IN RESPECT OF ANY
OF THE FIRST LIEN COLLATERAL DOCUMENTS FOR THE PURPOSE OF ADDING TO, OR DELETING
FROM, OR WAIVING OR CONSENTING TO ANY DEPARTURES FROM ANY PROVISIONS OF ANY
FIRST LIEN COLLATERAL DOCUMENT OR CHANGING IN ANY MANNER THE RIGHTS OF THE FIRST
LIEN COLLATERAL AGENT, THE FIRST LIEN CLAIMHOLDERS, OR THE GRANTORS THEREUNDER,
THEN SUCH AMENDMENT, WAIVER OR CONSENT SHALL AUTOMATICALLY APPLY IN A COMPARABLE
MANNER TO ANY COMPARABLE PROVISION OF THE SECOND LIEN COLLATERAL DOCUMENTS
WITHOUT THE CONSENT OF THE SECOND LIEN COLLATERAL AGENT OR THE SECOND LIEN
CLAIMHOLDERS AND WITHOUT ANY ACTION BY THE SECOND LIEN COLLATERAL AGENT OR ANY
GRANTOR; PROVIDED, HOWEVER, (I) THAT NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL
BE EFFECTIVE TO (A) RELEASE ANY LIEN OF THE SECOND LIEN COLLATERAL DOCUMENTS,
(B) REMOVE ASSETS SUBJECT TO THE LIEN OF THE SECOND LIEN COLLATERAL DOCUMENTS,
(C) ADVERSELY AFFECT THE PERFECTION OR PRIORITY OF ANY SUCH LIEN, EXCEPT, IN
EACH CASE, TO THE EXTENT THAT A RELEASE OF, OR ADVERSE EFFECT ON THE PERFECTION
OR PRIORITY OF, SUCH LIEN IS PERMITTED BY SECTION 5.01 OR ARTICLE VI, (D) REDUCE
THE PRINCIPAL OF, OR INTEREST OR OTHER AMOUNTS PAYABLE ON, ANY AMOUNT PAYABLE
UNDER THE SECOND LIEN CREDIT AGREEMENT OR ANY SECOND LIEN LOAN DOCUMENT, (E)
POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST OR OTHER
AMOUNTS PAYABLE ON, ANY AMOUNTS PAYABLE UNDER THE SECOND LIEN CREDIT AGREEMENT
OR ANY SECOND LIEN LOAN DOCUMENT, (F) PERMIT ANY LIENS ON THE COLLATERAL NOT
PERMITTED UNDER THE SECOND LIEN LOAN DOCUMENTS OR ARTICLE VI, OR (G) IMPOSE
DUTIES ON THE SECOND LIEN COLLATERAL AGENT, IN EACH CASE WITHOUT THE CONSENT OF
THE SECOND LIEN COLLATERAL AGENT AND (II) NOTICE OF SUCH AMENDMENT, WAIVER OR
CONSENT SHALL HAVE BEEN GIVEN TO THE SECOND LIEN COLLATERAL AGENT NO LATER THAN
10 DAYS AFTER ITS EFFECTIVENESS (PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE EFFECTIVENESS OR VALIDITY THEREOF) PROVIDED FURTHER THAT
THIS PARAGRAPH IS INTENDED SOLELY TO SET FORTH PROVISIONS BY WHICH THE SECOND
LIEN COLLATERAL DOCUMENTS SHALL BE AUTOMATICALLY AFFECTED BY AMENDMENTS, WAIVERS
AND CONSENTS GIVEN BY THE FIRST LIEN COLLATERAL AGENT AND FIRST LIEN
CLAIMHOLDERS UNDER THE FIRST LIEN CREDIT AGREEMENT AND THE FIRST LIEN COLLATERAL
DOCUMENTS AND IS NOT INTENDED TO IMPOSE ANY LIABILITY ON THE FIRST LIEN
COLLATERAL AGENT OR FIRST LIEN CLAIMHOLDERS.


 

Section 5.04           Rights As Unsecured Creditors.  The Second Lien
Collateral Agent and the Second Lien Claimholders may exercise rights and
remedies as unsecured creditors against any Grantor in accordance with the terms
of the Second Lien Loan Documents and applicable law.  Except as otherwise set
forth in Section 2.01, nothing in this Agreement shall prohibit the receipt by
the Second Lien Collateral Agent or any Second Lien Claimholders of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of the exercise by the Second Lien Collateral Agent or any
Second Lien Claimholders of rights or remedies as a secured creditor (including
set-off or recoupment) or enforcement of any Lien held by any of them.  Nothing
in this Agreement impairs or otherwise adversely affects any rights or remedies
the First Lien Collateral Agent or the First Lien Claimholders may have with
respect to the Collateral, including, without limitation, rights under
Section 4.02.  In the event

 

22

--------------------------------------------------------------------------------


 

that any Second Lien Claimholder becomes a judgment Lien creditor as a result of
its enforcement of its rights as an unsecured creditor, such judgment Lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the Liens securing the First Lien Obligations) to the same extent as
all other Liens securing the Second Lien Obligations (created pursuant to the
Second Lien Collateral Documents) subject to this Agreement.

 

Section 5.05           Control Agent for Perfection.

 


(A)           THE FIRST LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE FIRST
LIEN CLAIMHOLDERS) AND THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND
THE SECOND LIEN CLAIMHOLDERS) EACH HEREBY APPOINT BANK OF AMERICA, N.A., AS ITS
COLLATERAL AGENT (IN SUCH CAPACITY, TOGETHER WITH ANY SUCCESSOR IN SUCH CAPACITY
APPOINTED BY THE FIRST LIEN COLLATERAL AGENT AND THE SECOND LIEN COLLATERAL
AGENT, THE “CONTROL AGENT”) FOR THE LIMITED PURPOSE OF ACTING AS THE AGENT ON
BEHALF OF THE FIRST LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE FIRST
LIEN CLAIMHOLDERS) AND THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND
THE SECOND LIEN CLAIMHOLDERS) WITH RESPECT TO THE CONTROL COLLATERAL FOR
PURPOSES PERFECTING THE LIENS OF SUCH PARTIES ON THE CONTROL COLLATERAL.  THE
CONTROL AGENT ACCEPTS SUCH APPOINTMENT AND AGREES TO HOLD THE CONTROL COLLATERAL
IN ITS POSSESSION OR CONTROL (OR IN THE POSSESSION OR CONTROL OF ITS AGENTS OR
BAILEES) AS CONTROL AGENT FOR THE BENEFIT OF THE FIRST LIEN COLLATERAL AGENT (ON
BEHALF OF ITSELF AND THE FIRST LIEN CLAIMHOLDERS) AND THE SECOND LIEN COLLATERAL
AGENT (ON BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS) AND ANY PERMITTED
ASSIGNEE OF ANY THEREOF SOLELY FOR THE PURPOSE OF PERFECTING THE SECURITY
INTEREST GRANTED TO SUCH PARTIES IN SUCH CONTROL COLLATERAL, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS SECTION 5.05.  THE FIRST LIEN COLLATERAL AGENT AND
THE SECOND LIEN COLLATERAL AGENT HEREBY ACKNOWLEDGE THAT THE CONTROL AGENT WILL
OBTAIN “CONTROL” UNDER THE UCC OVER EACH CONTROLLED ACCOUNT AS CONTEMPLATED BY
THE FIRST LIEN COLLATERAL DOCUMENTS AND THE SECOND LIEN COLLATERAL DOCUMENTS FOR
THE BENEFIT OF BOTH THE FIRST LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE
FIRST LIEN CLAIMHOLDERS) AND THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF
ITSELF AND THE SECOND LIEN CLAIMHOLDERS) PURSUANT TO THE CONTROL AGREEMENTS
RELATING TO EACH RESPECTIVE CONTROLLED ACCOUNT.


 


(B)           THE CONTROL AGENT, THE FIRST LIEN COLLATERAL AGENT (ON BEHALF OF
ITSELF AND THE FIRST LIEN CLAIMHOLDERS), AND THE SECOND LIEN COLLATERAL AGENT
(ON BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS) EACH HEREBY AGREES THAT
THE FIRST LIEN COLLATERAL AGENT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND
AUTHORITY TO GIVE INSTRUCTIONS TO, AND OTHERWISE DIRECT, THE CONTROL AGENT IN
RESPECT OF THE CONTROL COLLATERAL OR ANY CONTROL AGREEMENT WITH RESPECT TO ANY
CONTROL COLLATERAL UNTIL THE EARLIER OF (I) THE DATE UPON WHICH THE DISCHARGE OF
FIRST LIEN OBLIGATIONS SHALL HAVE OCCURRED AND (II) THE SECOND LIEN ENFORCEMENT
DATE, AND NEITHER THE SECOND LIEN COLLATERAL AGENT NOR ANY SECOND LIEN
CLAIMHOLDER WILL IMPEDE, HINDER, DELAY OR INTERFERE WITH THE EXERCISE OF SUCH
RIGHTS BY THE FIRST LIEN COLLATERAL AGENT IN ANY RESPECT.  THE GRANTORS HEREBY
JOINTLY AND SEVERALLY AGREE TO PAY, REIMBURSE, INDEMNIFY AND HOLD HARMLESS THE
CONTROL AGENT TO THE SAME EXTENT AND ON THE SAME TERMS THAT THE GRANTORS ARE
REQUIRED TO DO SO FOR THE FIRST LIEN COLLATERAL AGENT IN ACCORDANCE WITH THE
FIRST LIEN CREDIT AGREEMENT.  THE FIRST LIEN CLAIMHOLDERS AND THE SECOND LIEN
CLAIMHOLDERS HEREBY JOINTLY AND SEVERALLY AGREE TO PAY, REIMBURSE, INDEMNIFY AND
HOLD HARMLESS THE CONTROL AGENT TO THE SAME EXTENT AND

 

23

--------------------------------------------------------------------------------


 


ON THE SAME TERMS THAT THE FIRST LIEN CLAIMHOLDERS ARE REQUIRED TO DO SO FOR THE
FIRST LIEN COLLATERAL AGENT IN ACCORDANCE WITH THE FIRST LIEN CREDIT AGREEMENT
AND THE SECOND LIEN CLAIMHOLDERS ARE REQUIRED TO DO SO FOR THE SECOND LIEN
COLLATERAL AGENT IN ACCORDANCE WITH THE SECOND LIEN CREDIT AGREEMENT.


 


(C)           THE PROVISIONS OF ARTICLE IX OF THE FIRST LIEN CREDIT AGREEMENT
AND ARTICLE IX OF THE SECOND LIEN CREDIT AGREEMENT SHALL INURE TO THE BENEFIT OF
THE CONTROL AGENT IN RESPECT OF THIS AGREEMENT, THE FIRST LIEN COLLATERAL
DOCUMENTS AND THE SECOND LIEN COLLATERAL DOCUMENTS AND SHALL BE BINDING UPON ALL
GRANTORS, ALL FIRST LIEN CLAIMHOLDERS AND ALL SECOND LIEN CLAIMHOLDERS AND UPON
THE PARTIES HERETO IN SUCH RESPECT.  IN FURTHERANCE AND NOT IN DEROGATION OF THE
RIGHTS, PRIVILEGES AND IMMUNITIES OF THE CONTROL AGENT THEREIN SET FORTH:


 

(I)            THE CONTROL AGENT IS AUTHORIZED TO TAKE ALL SUCH ACTIONS AS ARE
PROVIDED TO BE TAKEN BY IT AS CONTROL AGENT HEREUNDER, UNDER ANY FIRST LIEN
COLLATERAL DOCUMENT, UNDER ANY SECOND LIEN COLLATERAL DOCUMENT OR AS INSTRUCTED
BY THE FIRST LIEN COLLATERAL AGENT OR THE SECOND LIEN COLLATERAL AGENT AS
PROVIDED HEREIN, IN EACH CASE TOGETHER WITH ALL OTHER ACTIONS REASONABLY
INCIDENTAL THERETO.  AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR HEREIN
(INCLUDING, WITHOUT LIMITATION, THE TIMING AND METHODS OF REALIZATION UPON THE
COLLATERAL) OR IN ONE OR MORE OF THE FIRST LIEN COLLATERAL DOCUMENTS OR SECOND
LIEN COLLATERAL DOCUMENTS, THE CONTROL AGENT SHALL ACT OR REFRAIN FROM ACTING IN
ACCORDANCE WITH WRITTEN INSTRUCTIONS FROM THE FIRST LIEN COLLATERAL AGENT OR THE
SECOND LIEN COLLATERAL AGENT, AS APPLICABLE, OR, IN THE ABSENCE OF SUCH
INSTRUCTIONS OR PROVISIONS, IN ACCORDANCE WITH ITS REASONABLE DISCRETION.

 

(II)           THE CONTROL AGENT SHALL NOT BE RESPONSIBLE FOR THE EXISTENCE,
GENUINENESS OR VALUE OF ANY OF THE COLLATERAL OR FOR THE VALIDITY, PERFECTION,
PRIORITY OR ENFORCEABILITY OF ANY LIEN CREATED UNDER AND FIRST LIEN COLLATERAL
DOCUMENT OR SECOND LIEN COLLATERAL DOCUMENT IN ANY OF THE COLLATERAL, WHETHER
IMPAIRED BY OPERATION OF LAW OR BY REASON OF ANY ACTION OR OMISSION TO ACT ON
ITS PART HEREUNDER UNLESS SUCH ACTION OR OMISSION CONSTITUTES GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.  THE CONTROL AGENT SHALL NOT HAVE A DUTY TO ASCERTAIN OR
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF THIS
AGREEMENT, ANY FIRST LIEN COLLATERAL DOCUMENT OR ANY SECOND LIEN COLLATERAL
DOCUMENT BY ANY GRANTOR.  THIS AGREEMENT SHALL NOT SUBJECT THE CONTROL AGENT TO
ANY OBLIGATION OR LIABILITY EXCEPT AS EXPRESSLY SET FORTH HEREIN.  IN
PARTICULAR, THE CONTROL AGENT SHALL HAVE NO DUTY TO INVESTIGATE WHETHER THE
OBLIGATIONS OF ANY GRANTOR TO THE FIRST LIEN COLLATERAL AGENT OR THE SECOND LIEN
COLLATERAL AGENT OR ANY OTHER FIRST LIEN CLAIMHOLDER OR SECOND LIEN CLAIMHOLDER
ARE IN DEFAULT OR WHETHER THE FIRST LIEN COLLATERAL AGENT OR THE SECOND LIEN
COLLATERAL AGENT IS ENTITLED UNDER THE FIRST LIEN COLLATERAL DOCUMENTS OR THE
SECOND LIEN COLLATERAL DOCUMENTS, AS APPLICABLE, OR OTHERWISE TO GIVE ANY
INSTRUCTIONS OR NOTICE OF EXCLUSIVE CONTROL.  THE CONTROL AGENT IS FULLY
ENTITLED TO RELY UPON SUCH INSTRUCTIONS AS IT BELIEVES IN GOOD FAITH TO HAVE
ORIGINATED FROM THE FIRST LIEN COLLATERAL AGENT OR THE SECOND LIEN COLLATERAL
AGENT, AS APPLICABLE.

 

24

--------------------------------------------------------------------------------


 


(D)           EXCEPT AS SET FORTH BELOW, THE CONTROL AGENT SHALL HAVE NO
OBLIGATION WHATSOEVER TO THE FIRST LIEN COLLATERAL AGENT, THE SECOND LIEN
COLLATERAL AGENT OR ANY FIRST LIEN CLAIMHOLDER OR ANY SECOND LIEN CLAIMHOLDER
INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO ASSURE THAT THE CONTROL
COLLATERAL IS GENUINE OR OWNED BY ANY GRANTOR OR ONE OF THEIR RESPECTIVE
SUBSIDIARIES OR TO PRESERVE RIGHTS OR BENEFITS OF ANY PERSON EXCEPT AS EXPRESSLY
SET FORTH IN THIS SECTION 5.05.  IN ACTING ON BEHALF OF THE SECOND LIEN
COLLATERAL AGENT AND THE SECOND LIEN CLAIMHOLDERS AND THE FIRST LIEN COLLATERAL
AGENT AND THE FIRST LIEN CLAIMHOLDERS, THE DUTIES OR RESPONSIBILITIES OF THE
CONTROL AGENT UNDER THIS SECTION 5.05 SHALL BE LIMITED SOLELY (I) TO PHYSICALLY
HOLDING THE CONTROL COLLATERAL DELIVERED TO THE CONTROL AGENT BY ANY GRANTOR AS
AGENT FOR THE FIRST LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE FIRST
LIEN CLAIMHOLDERS) AND THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND
THE SECOND LIEN CLAIMHOLDERS) FOR PURPOSES OF PERFECTING THE LIEN HELD BY THE
FIRST LIEN COLLATERAL AGENT AND THE SECOND LIEN COLLATERAL AGENT, (II) OBTAINING
“CONTROL” UNDER THE UCC OVER EACH CONTROLLED ACCOUNT AS CONTEMPLATED BY THE
FIRST LIEN COLLATERAL DOCUMENTS AND THE SECOND LIEN COLLATERAL DOCUMENTS IN
ACCORDANCE WITH SECTION 5.05(A), AND (III) DELIVERING SUCH COLLATERAL AS SET
FORTH IN SECTION 5.05(F) AND 5.05(G). THE RIGHTS OF THE SECOND LIEN COLLATERAL
AGENT SHALL AT ALL TIMES BE SUBJECT TO THE TERMS OF THIS AGREEMENT AND TO THE
FIRST LIEN COLLATERAL AGENT’S RIGHTS UNDER THE FIRST LIEN LOAN DOCUMENTS.


 


(E)           NEITHER THE CONTROL AGENT NOR THE FIRST LIEN COLLATERAL AGENT
SHALL HAVE BY REASON OF THE SECOND LIEN LOAN DOCUMENTS OR THIS AGREEMENT OR ANY
OTHER DOCUMENT A FIDUCIARY RELATIONSHIP IN RESPECT OF THE SECOND LIEN COLLATERAL
AGENT OR ANY SECOND LIEN CLAIMHOLDER.


 


(F)            UPON THE DISCHARGE OF FIRST LIEN OBLIGATIONS (OTHER THAN IN
CONNECTION WITH A REFINANCING OF THE FIRST LIEN OBLIGATIONS), THE CONTROL AGENT
SHALL DELIVER TO THE SECOND LIEN COLLATERAL AGENT THE CONTROL COLLATERAL
TOGETHER WITH ANY NECESSARY ENDORSEMENTS (OR OTHERWISE ALLOW THE SECOND LIEN
COLLATERAL AGENT TO OBTAIN CONTROL OF SUCH CONTROL COLLATERAL) OR AS A COURT OF
COMPETENT JURISDICTION MAY OTHERWISE DIRECT AND THE SECOND LIEN COLLATERAL AGENT
SHALL ACCEPT AND SUCCEED TO THE ROLE OF THE CONTROL AGENT AS THE AGENT FOR
PERFECTION ON THE CONTROL COLLATERAL.


 


(G)           THE CONTROL AGENT SHALL HAVE AN UNFETTERED RIGHT TO RESIGN AS
CONTROL AGENT UPON THIRTY (30) DAYS NOTICE TO THE FIRST LIEN COLLATERAL AGENT
AND THE SECOND LIEN COLLATERAL AGENT.  UPON THE EFFECTIVE DATE OF SUCH
RESIGNATION, THE CONTROL AGENT SHALL DELIVER THE CONTROL COLLATERAL TO THE
SUCCESSOR CONTROL AGENT.  IF UPON THE EFFECTIVE DATE OF SUCH RESIGNATION NO
SUCCESSOR CONTROL AGENT HAS BEEN APPOINTED BY THE FIRST LIEN COLLATERAL AGENT
AND THE SECOND LIEN COLLATERAL AGENT, THE CONTROL AGENT SHALL DELIVER TO THE
FIRST LIEN COLLATERAL AGENT THE CONTROL COLLATERAL TOGETHER WITH ANY NECESSARY
ENDORSEMENTS (OR OTHERWISE ALLOW THE FIRST LIEN COLLATERAL AGENT TO OBTAIN
CONTROL OF SUCH CONTROL COLLATERAL) OR AS A COURT OF COMPETENT JURISDICTION MAY
OTHERWISE DIRECT AND THE FIRST LIEN COLLATERAL AGENT SHALL ACCEPT AND SUCCEED TO
THE ROLE OF THE CONTROL AGENT AS THE AGENT FOR PERFECTION ON THE CONTROL
COLLATERAL.


 

Section 5.06           When Discharge of First Lien Obligations Deemed to Not
Have Occurred.  If at any time after the Discharge of First Lien Obligations has
occurred, the

 

25

--------------------------------------------------------------------------------


 

Borrowers (or either Borrower) thereafter enter into any Refinancing of any
First Lien Loan Document evidencing a First Lien Obligation which Refinancing is
permitted hereby and by the terms of the Second Lien Loan Documents, then such
Discharge of First Lien Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of First Lien Obligations), and the
obligations under such Refinancing First Lien Loan Document shall automatically
be treated as First Lien Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, and the First Lien Collateral Agent under such
First Lien Loan Documents shall be a First Lien Collateral Agent for all
purposes of this Agreement.  Upon receipt of a notice stating that the Borrowers
have (or either Borrower has) entered into a new First Lien Loan Document (which
notice shall include the identity of the new collateral agent, such agent, the
“New Agent”), the Second Lien Collateral Agent shall promptly (a) enter into
such documents and agreements (including amendments or supplements to this
Agreement) as the Borrowers or such New Agent shall reasonably request in order
to provide to the New Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and
(b) deliver to the New Agent any Control Collateral held by it together with 
any necessary endorsements (other otherwise allow the New Agent to obtain
control of the Control Collateral).  If the new First Lien Obligations under the
new First Lien Loan Documents are secured by assets of the Grantors of the type
constituting Collateral that do not also secure the Second Lien Obligations,
then the Second Lien Obligations shall be secured at such time by a Lien on such
assets to the same extent provided in the Second Lien Collateral Documents.

 

Section 5.07           Purchase Right.  Without prejudice to the enforcement of
the First Lien Claimholders’ remedies, the First Lien Claimholders agree that at
any time during the sixty (60) day period following (a) acceleration of the
First Lien Obligations in accordance with the terms of the First Lien Credit
Agreement or (b) the commencement of an Insolvency or Liquidation Proceeding
(each, a “Purchase Event”), one or more of the Second Lien Claimholders may
request, and the First Lien Claimholders hereby offer the Second Lien
Claimholders the option, to purchase all, but not less than all, of the
aggregate amount of outstanding First Lien Obligations outstanding at the time
of purchase at par (including any applicable premium), without warranty or
representation or recourse (except for representations and warranties required
to be made by assigning lenders pursuant to the Assignment and Assumption (as
such term is defined in the Initial First Lien Credit Agreement)).  If such
right is exercised within the aforementioned sixty (60) day period, the parties
shall endeavor to close promptly thereafter but in any event within ten
(10) Business Days of the request.  If one or more of the Second Lien
Claimholders exercise such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to each of the First Lien Collateral Agent and
the Second Lien Collateral Agent.  If none of the Second Lien Claimholders
exercise such right, the First Lien Claimholders shall have no further
obligations pursuant to this Section 5.07 for such Purchase Event and may take
any further actions in their sole discretion in accordance with the First Lien
Loan Documents and this Agreement.

 

26

--------------------------------------------------------------------------------


 


ARTICLE VI


 


INSOLVENCY OR LIQUIDATION PROCEEDINGS


 

Section 6.01           Finance and Sale Issues.  Until the Discharge of First
Lien Obligations has occurred, if any Borrower or any other Grantor shall be
subject to any Insolvency or Liquidation Proceeding and the First Lien
Collateral Agent shall desire to permit the use of cash collateral on which the
First Lien Collateral Agent or any other creditor has a Lien or to permit any
Borrower or any other Grantor to obtain financing, whether from the First Lien
Claimholders or any other entity under Section 363 or Section 364 of the
Bankruptcy Code or any similar Debtor Relief Law, which financing may include a
Refinancing of the First Lien Obligations (each, a “DIP Financing”) in an
aggregate outstanding principal amount, when combined with the outstanding
amount of all First Lien Obligations, not to exceed the Maximum First Lien
Indebtedness, then the Second Lien Collateral Agent (on behalf of itself and the
Second Lien Claimholders) agrees that (a) it will not (i) raise any objection
to, or otherwise contest or interfere with, such use of cash collateral or DIP
Financing, (ii) support any other Person objecting to, such sale, use, or lease
of cash collateral or DIP Financing or (iii) request any form of adequate
protection or any other relief in connection therewith (except as agreed by the
First Lien Collateral Agent or to the extent expressly permitted by
Section 6.03) and, to the extent the Liens securing the First Lien Obligations
are subordinated to or pari passu with such DIP Financing, the Second Lien
Collateral Agent will subordinate its Liens in the Collateral to (A) the Liens
securing such DIP Financing (and all obligations relating thereto), (B) any
adequate protection provided to the First Lien Claimholders and (C) any
“carve-out” for professional and United States Trustee fees, claims of
reclamation creditors or holders of claims under Section 503(b) of the
Bankruptcy Code agreed to by the First Lien Collateral Agent; and (b) notice
received two (2) calendar days prior to the entry of an order approving such
usage of cash collateral or approving such DIP Financing shall be adequate
notice; provided that the foregoing shall not prohibit the Second Lien
Collateral Agent or the Second Lien Claimholders from objecting solely to any
provisions in any DIP Financing relating to, describing or requiring any
provision or content of a plan of reorganization other than provisions solely
requiring that the DIP Financing be paid in full in cash.  The Second Lien
Collateral Agent (on behalf of itself and the Second Lien Claimholders) agrees
that it will raise no objection to or oppose a sale or other disposition of any
Collateral (and any post-petition assets subject to adequate protection liens in
favor of  the First Lien Collateral Agent) free and clear of its Liens or other
claims under Section 363 of the Bankruptcy Code if the Requisite Lenders under
the First Lien Credit Agreement have consented to such sale or disposition of
such assets so long as the respective interests of the Second Lien Claimholders
attach to the proceeds thereof, subject to the terms of this Agreement.  If
requested by the First Lien Collateral Agent in connection therewith, the Second
Lien Collateral Agent shall affirmatively consent to such a sale or disposition.

 

Section 6.02           Relief from the Automatic Stay.  Until the Discharge of
First Lien Obligations has occurred, the Second Lien Collateral Agent (on behalf
of itself and the Second Lien Claimholders) agrees that none of them shall
(a) seek relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of the First Lien Collateral Agent and Requisite Lenders under the First
Lien Collateral Agreement, or (b) oppose any request by the First Lien
Collateral Agent or any

 

27

--------------------------------------------------------------------------------


 

First Lien Claimholder to seek relief from the automatic stay or any other stay
in any Insolvency or Liquidation Proceeding in respect of the Collateral.

 

Section 6.03           Adequate Protection.

 


(A)           THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE
SECOND LIEN CLAIMHOLDERS) AGREES THAT NONE OF THEM SHALL CONTEST (OR SUPPORT ANY
OTHER PERSON CONTESTING) (I) ANY REQUEST BY THE FIRST LIEN COLLATERAL AGENT OR
THE FIRST LIEN CLAIMHOLDERS FOR ADEQUATE PROTECTION OR (II) ANY OBJECTION BY THE
FIRST LIEN COLLATERAL AGENT OR THE FIRST LIEN CLAIMHOLDERS TO ANY MOTION,
RELIEF, ACTION OR PROCEEDING BASED ON THE FIRST LIEN COLLATERAL AGENT OR THE
FIRST LIEN CLAIMHOLDERS CLAIMING A LACK OF ADEQUATE PROTECTION.  IN ANY
INSOLVENCY OR LIQUIDATION PROCEEDING, THE SECOND LIEN COLLATERAL AGENT (ON
BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS) MAY SEEK ADEQUATE PROTECTION
IN RESPECT OF THE SECOND LIEN OBLIGATIONS, SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, ONLY IF (X) THE FIRST LIEN CLAIMHOLDERS (OR ANY SUBSET THEREOF) ARE
GRANTED ADEQUATE PROTECTION IN THE FORM OF ADDITIONAL COLLATERAL INCLUDING
REPLACEMENT LIENS ON POST-PETITION COLLATERAL, AND (Y) SUCH ADDITIONAL
PROTECTION IS IN THE FORM OF A LIEN ON SUCH ADDITIONAL COLLATERAL, WHICH LIEN,
IF GRANTED, WILL BE SUBORDINATED TO THE ADEQUATE PROTECTION LIENS SECURING THE
FIRST LIEN OBLIGATIONS AND THE LIENS SECURING ANY  DIP FINANCING (AND ALL
OBLIGATIONS RELATING THERETO) ON THE SAME BASIS AS THE OTHER LIENS SECURING THE
SECOND LIEN OBLIGATIONS ARE SO SUBORDINATED TO THE LIENS SECURING THE FIRST LIEN
OBLIGATIONS UNDER THIS AGREEMENT AND THE LIENS SECURING ANY SUCH DIP FINANCING. 
IN THE EVENT THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF OR ANY OF THE
SECOND LIEN CLAIMHOLDERS) SEEKS OR REQUESTS ADEQUATE PROTECTION IN RESPECT OF
SECOND LIEN OBLIGATIONS AND SUCH ADEQUATE PROTECTION IS GRANTED IN THE FORM OF
ADDITIONAL COLLATERAL, THEN THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF
ITSELF AND THE SECOND LIEN CLAIMHOLDERS) AGREES THAT THE FIRST LIEN COLLATERAL
AGENT  SHALL ALSO BE GRANTED A LIEN ON SUCH ADDITIONAL COLLATERAL AS SECURITY
FOR THE FIRST LIEN OBLIGATIONS AND FOR ANY DIP FINANCING AND THAT ANY LIEN ON
SUCH ADDITIONAL COLLATERAL SECURING THE SECOND LIEN OBLIGATIONS SHALL BE
SUBORDINATED TO THE LIENS ON SUCH COLLATERAL SECURING THE FIRST LIEN OBLIGATIONS
AND ANY DIP FINANCING (AND ALL OBLIGATIONS RELATING THERETO) AND TO ANY OTHER
LIENS GRANTED TO THE FIRST LIEN CLAIMHOLDERS AS ADEQUATE PROTECTION ON THE SAME
BASIS AS THE OTHER LIENS SECURING THE SECOND LIEN OBLIGATIONS ARE SO
SUBORDINATED TO THE LIENS SECURING THE FIRST LIEN OBLIGATIONS UNDER THIS
AGREEMENT AND THE LIENS SECURING DIP FINANCING.


 


(B)           SIMILARLY, IF THE FIRST LIEN CLAIMHOLDERS (OR ANY SUBSET THEREOF)
ARE GRANTED ADEQUATE PROTECTION IN THE FORM OF A SUPERPRIORITY CLAIM, THEN THE
SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF OR ANY OF THE SECOND LIEN
CLAIMHOLDERS) MAY SEEK OR REQUEST A SUPERPRIORITY CLAIM, WHICH SUPERPRIORITY
CLAIM WILL BE JUNIOR IN ALL RESPECTS TO THE SUPERPRIORITY CLAIM GRANTED TO THE
FIRST LIEN COLLATERAL AGENT AND THE FIRST LIEN CLAIMHOLDERS, AND, IN THE EVENT
THAT THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF OR ANY OF THE SECOND
LIEN CLAIMHOLDERS) SEEKS OR REQUESTS ADEQUATE PROTECTION IN RESPECT OF SECOND
LIEN OBLIGATIONS AND SUCH ADEQUATE PROTECTION IS GRANTED IN THE FORM OF A
SUPERPRIORITY CLAIM, THEN THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF
AND THE SECOND LIEN CLAIMHOLDERS) AGREES THAT THE FIRST LIEN COLLATERAL AGENT
AND THE PROVIDERS OF ANY DIP FINANCING ALSO SHALL BE GRANTED A SUPERPRIORITY
CLAIM, WHICH SUPERPRIORITY

 

28

--------------------------------------------------------------------------------


 


CLAIM WILL BE SENIOR IN ALL RESPECTS TO THE SUPERPRIORITY CLAIM GRANTED TO THE
SECOND LIEN COLLATERAL AGENT AND THE SECOND LIEN CLAIMHOLDERS.


 

Section 6.04           No Waiver.  Nothing contained herein shall prohibit or in
any way limit the First Lien Collateral Agent or any First Lien Claimholder from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by the Second Lien Collateral Agent or any of the Second Lien
Claimholders, including the seeking by the Second Lien Collateral Agent or any
Second Lien Claimholders of adequate protection or the asserting by the Second
Lien Collateral Agent or any Second Lien Claimholders of any of its rights and
remedies under the Second Lien Loan Documents or otherwise; provided, however,
that this Section 6.04 shall not limit the rights of the Second Lien
Claimholders under the proviso in Section 3.01(a)(ii) or under Section 6.03 or
Section 6.08.

 

Section 6.05           Avoidance Issues.  If any First Lien Claimholder is
required in any Insolvency or Liquidation Proceeding, or otherwise, to turn over
or otherwise pay to the estate of any Borrower or any other Grantor any amount
in respect of a First Lien Obligation (a “Recovery”), then such First Lien
Claimholders shall be entitled to a reinstatement of First Lien Obligations with
respect to all such recovered amounts.  If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.   Collateral or proceeds thereof received by the
Second Lien Collateral Agent or any Second Lien Claimholder after a Discharge of
First Lien Obligations and prior to the reinstatement of such First Lien
Obligations shall be delivered to the First Lien Collateral Agent upon such
reinstatement in accordance with Section 4.02.

 

Section 6.06           Separate Grants of Security and Separate Classification. 
Each of the Grantors, the First Lien Claimholders and the Second Lien
Claimholders acknowledges and agrees that (a) the grants of Liens pursuant to
the First Lien Collateral Documents and the Second Lien Collateral Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Collateral, the Second Lien
Obligations are fundamentally different from the First Lien Obligations and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding.  To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the First Lien Claimholders and Second Lien Claimholders in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the First Lien
Claimholders shall be entitled to receive, in addition to amounts distributed to
them from, or in respect of, the Collateral in respect of principal,
pre-petition interest and other claims, all amounts owing (or that would be
owing if there were such separate classes of senior and junior secured claims)
in respect of post-petition interest, fees, costs, premium and other charges,
irrespective of whether a claim for such amounts is allowed or allowable in such
Insolvency or Liquidation Proceeding, before any distribution from, or in
respect of, any Collateral is made in respect of the claims held by the Second
Lien Claimholders, with the Second Lien Claimholders hereby acknowledging and
agreeing to turn over to the First Lien Claimholders amounts otherwise received
or receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Lien Claimholders.

 

29

--------------------------------------------------------------------------------

 

Section 6.07           Reorganization Securities.  If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed pursuant to a
plan of reorganization or similar dispositive restructuring plan, both on
account of First Lien Obligations and on account of Second Lien Obligations,
then, to the extent the debt obligations distributed on account of the First
Lien Obligations and on account of the Second Lien Obligations are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

 

Section 6.08           Post-Petition Claims.

 


(A)           NEITHER THE SECOND LIEN COLLATERAL AGENT NOR ANY OTHER SECOND LIEN
CLAIMHOLDER SHALL OPPOSE OR SEEK TO CHALLENGE ANY CLAIM BY THE FIRST LIEN
COLLATERAL AGENT OR ANY FIRST LIEN CLAIMHOLDER FOR ALLOWANCE IN ANY INSOLVENCY
OR LIQUIDATION PROCEEDING OF FIRST LIEN OBLIGATIONS CONSISTING OF POST-PETITION
INTEREST, FEES, COSTS, CHARGES OR EXPENSES TO THE EXTENT OF THE VALUE OF THE
FIRST LIEN COLLATERAL AGENT’S LIEN HELD FOR THE BENEFIT OF THE FIRST LIEN
CLAIMHOLDERS, WITHOUT REGARD TO THE EXISTENCE OF THE LIEN OF THE SECOND LIEN
COLLATERAL AGENT ON BEHALF OF THE SECOND LIEN CLAIMHOLDERS ON THE COLLATERAL.


 


(B)           NEITHER THE FIRST LIEN COLLATERAL AGENT NOR ANY OTHER FIRST LIEN
CLAIMHOLDER SHALL OPPOSE OR SEEK TO CHALLENGE ANY CLAIM BY THE SECOND LIEN
COLLATERAL AGENT OR ANY SECOND LIEN CLAIMHOLDER FOR ALLOWANCE IN ANY INSOLVENCY
OR LIQUIDATION PROCEEDING OF SECOND LIEN OBLIGATIONS CONSISTING OF POST-PETITION
INTEREST, FEES, COSTS, CHARGES OR EXPENSES TO THE EXTENT OF THE VALUE OF THE
LIEN OF THE SECOND LIEN COLLATERAL AGENT ON BEHALF OF THE SECOND LIEN
CLAIMHOLDERS ON THE COLLATERAL (AFTER TAKING INTO ACCOUNT THE FIRST LIEN
OBLIGATIONS).


 

Section 6.09           Waiver.  The Second Lien Collateral Agent (on behalf of
itself and the Second Lien Claimholders) waives any claim it or they may
hereafter have against the First Lien Collateral Agent or any First Lien
Claimholder arising out of the election of the First Lien Collateral Agent or
any First Lien Claimholder of the application of Section 1111(b)(2) of the
Bankruptcy Code, or out of any cash collateral or financing arrangement or out
of any grant of a security interest in connection with the Collateral in any
Insolvency or Liquidation Proceeding.

 

Section 6.10           Expense Claims.  Neither the Second Lien Collateral Agent
nor any Second Lien Claimholder will (a) contest the payment of fees, expenses
or other amounts to the First Lien Collateral Agent or any First Lien
Claimholder under Section 506(b) of the Bankruptcy Code or otherwise to the
extent provided for in the First Lien Credit Agreement or (b) assert or enforce,
at any time prior to the Discharge of First Lien Obligations, any claim under
Section 506(c) of the Bankruptcy Code senior to or on parity with the First Lien
Obligations for costs or expenses of preserving or disposing of any Collateral.

 

Section 6.11           Other Matters.  To the extent that the Second Lien
Collateral Agent or any Second Lien Claimholder has or acquires rights under
Section 361, Section 363 or Section 364 of the Bankruptcy Code with respect to
any of the Collateral, the Second Lien Collateral Agent (on behalf of itself and
the Second Lien Claimholders) agrees not to assert any

 

30

--------------------------------------------------------------------------------


 

of such rights without the prior written consent of the First Lien Collateral
Agent; provided that if requested by the First Lien Collateral Agent, the Second
Lien Collateral Agent shall timely exercise such rights in the manner requested
by the First Lien Collateral Agent, including any rights to payments in respect
of such rights.

 

Section 6.12           Effectiveness in Insolvency or Liquidation Proceedings. 
This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall be
effective before, during and after the commencement of an Insolvency or
Liquidation Proceeding.  All references in this Agreement to any Grantor shall
include such Person as a debtor-in-possession and any receiver or trustee for
such Person in any Insolvency or Liquidation Proceeding.

 


ARTICLE VII


 


RELIANCE; WAIVERS; ETC.


 

Section 7.01           Non-Reliance.

 


(A)           THE CONSENT BY THE FIRST LIEN CLAIMHOLDERS TO THE EXECUTION AND
DELIVERY OF THE SECOND LIEN LOAN DOCUMENTS AND THE GRANT TO THE SECOND LIEN
COLLATERAL AGENT ON BEHALF OF THE SECOND LIEN CLAIMHOLDERS OF A LIEN ON THE
COLLATERAL AND ALL LOANS AND OTHER EXTENSIONS OF CREDIT MADE OR DEEMED MADE ON
AND AFTER THE DATE HEREOF BY THE FIRST LIEN CLAIMHOLDERS TO THE GRANTORS SHALL
BE DEEMED TO HAVE BEEN GIVEN AND MADE IN RELIANCE UPON THIS AGREEMENT.  THE
SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE SECOND LIEN
CLAIMHOLDERS) ACKNOWLEDGES THAT IT AND THE SECOND LIEN CLAIMHOLDERS HAVE,
INDEPENDENTLY AND WITHOUT RELIANCE ON THE FIRST LIEN COLLATERAL AGENT OR ANY
FIRST LIEN CLAIMHOLDER, AND BASED ON DOCUMENTS AND INFORMATION DEEMED BY THEM
APPROPRIATE, MADE THEIR OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THE
SECOND LIEN CREDIT AGREEMENT, THE OTHER SECOND LIEN LOAN DOCUMENTS, THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THEY WILL
CONTINUE TO MAKE THEIR OWN CREDIT DECISION IN TAKING OR NOT TAKING ANY ACTION
UNDER THE SECOND LIEN CREDIT AGREEMENT, THE OTHER SECOND LIEN LOAN DOCUMENTS OR
THIS AGREEMENT.


 


(B)           THE CONSENT BY THE SECOND LIEN CLAIMHOLDERS TO THE EXECUTION AND
DELIVERY OF THE FIRST LIEN LOAN DOCUMENTS AND THE GRANT TO THE FIRST LIEN
COLLATERAL AGENT ON BEHALF OF THE FIRST LIEN CLAIMHOLDERS OF A LIEN ON THE
COLLATERAL AND ALL LOANS AND OTHER EXTENSIONS OF CREDIT MADE OR DEEMED MADE ON
AND AFTER THE DATE HEREOF BY THE SECOND LIEN CLAIMHOLDERS TO THE GRANTORS SHALL
BE DEEMED TO HAVE BEEN GIVEN AND MADE IN RELIANCE UPON THIS AGREEMENT.  THE
FIRST LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE FIRST LIEN
CLAIMHOLDERS) ACKNOWLEDGES THAT IT AND THE FIRST LIEN CLAIMHOLDERS HAVE,
INDEPENDENTLY AND WITHOUT RELIANCE ON THE SECOND LIEN COLLATERAL AGENT OR ANY
SECOND LIEN CLAIMHOLDER, AND BASED ON DOCUMENTS AND INFORMATION DEEMED BY THEM
APPROPRIATE, MADE THEIR OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THE FIRST
LIEN CREDIT AGREEMENT, THE OTHER FIRST LIEN LOAN DOCUMENTS, THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THEY WILL CONTINUE TO MAKE
THEIR OWN CREDIT DECISION IN TAKING OR NOT TAKING ANY ACTION UNDER THE FIRST
LIEN CREDIT AGREEMENT, THE OTHER FIRST LIEN LOAN DOCUMENTS OR THIS AGREEMENT.

 

31

--------------------------------------------------------------------------------


 

Section 7.02           No Warranties or Liability.

 


(A)           THE FIRST LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE FIRST
LIEN CLAIMHOLDERS) ACKNOWLEDGES AND AGREES THAT EACH OF THE SECOND LIEN
COLLATERAL AGENT AND THE SECOND LIEN CLAIMHOLDERS HAVE MADE NO EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY, INCLUDING WITH RESPECT TO THE EXECUTION,
VALIDITY, LEGALITY, COMPLETENESS, COLLECTIBILITY OR ENFORCEABILITY OF ANY OF THE
SECOND LIEN LOAN DOCUMENTS, THE OWNERSHIP OF ANY COLLATERAL OR THE PERFECTION OR
PRIORITY OF ANY LIENS THEREON.  THE SECOND LIEN CLAIMHOLDERS WILL BE ENTITLED TO
MANAGE AND SUPERVISE THEIR RESPECTIVE LOANS AND EXTENSIONS OF CREDIT UNDER THE
SECOND LIEN LOAN DOCUMENTS IN ACCORDANCE WITH LAW AND AS THEY MAY OTHERWISE, IN
THEIR SOLE DISCRETION, DEEM APPROPRIATE.


 


(B)           THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE
SECOND LIEN CLAIMHOLDERS), ACKNOWLEDGES AND AGREES THAT THE FIRST LIEN
COLLATERAL AGENT AND THE FIRST LIEN CLAIMHOLDERS HAVE MADE NO EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY, INCLUDING WITH RESPECT TO THE EXECUTION, VALIDITY,
LEGALITY, COMPLETENESS, COLLECTIBILITY OR ENFORCEABILITY OF ANY OF THE FIRST
LIEN LOAN DOCUMENTS, THE OWNERSHIP OF ANY COLLATERAL OR THE PERFECTION OR
PRIORITY OF ANY LIENS THEREON.  THE FIRST LIEN CLAIMHOLDERS WILL BE ENTITLED TO
MANAGE AND SUPERVISE THEIR RESPECTIVE LOANS AND EXTENSIONS OF CREDIT UNDER THEIR
RESPECTIVE FIRST LIEN LOAN DOCUMENTS IN ACCORDANCE WITH LAW AND AS THEY MAY
OTHERWISE, IN THEIR SOLE DISCRETION, DEEM APPROPRIATE.


 


(C)           THE SECOND LIEN COLLATERAL AGENT AND THE SECOND LIEN CLAIMHOLDERS
SHALL HAVE NO DUTY TO THE FIRST LIEN COLLATERAL AGENT OR ANY OF THE FIRST LIEN
CLAIMHOLDERS, AND THE FIRST LIEN COLLATERAL AGENT AND THE FIRST LIEN
CLAIMHOLDERS SHALL HAVE NO DUTY TO THE SECOND LIEN COLLATERAL AGENT OR ANY OF
THE SECOND LIEN CLAIMHOLDERS, TO ACT OR REFRAIN FROM ACTING IN A MANNER WHICH
ALLOWS, OR RESULTS IN, THE OCCURRENCE OR CONTINUANCE OF AN EVENT OF DEFAULT OR
DEFAULT UNDER ANY AGREEMENTS WITH ANY BORROWER OR ANY OTHER GRANTOR (INCLUDING
THE FIRST LIEN LOAN DOCUMENTS AND THE SECOND LIEN LOAN DOCUMENTS), REGARDLESS OF
ANY KNOWLEDGE THEREOF WHICH THEY MAY HAVE OR BE CHARGED WITH.


 

Section 7.03           No Waiver of Lien Priorities.

 


(A)           NO RIGHT OF THE FIRST LIEN CLAIMHOLDERS, THE CONTROL AGENT, THE
FIRST LIEN COLLATERAL AGENT OR ANY OF THEM TO ENFORCE ANY PROVISION OF THIS
AGREEMENT OR ANY FIRST LIEN LOAN DOCUMENT SHALL AT ANY TIME IN ANY WAY BE
PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF ANY BORROWER
OR ANY OTHER GRANTOR OR BY ANY ACT OR FAILURE TO ACT BY ANY FIRST LIEN
CLAIMHOLDER OR THE FIRST LIEN COLLATERAL AGENT, OR BY ANY NONCOMPLIANCE BY ANY
PERSON WITH THE TERMS, PROVISIONS AND COVENANTS OF THIS AGREEMENT, ANY OF THE
FIRST LIEN LOAN DOCUMENTS OR ANY OF THE SECOND LIEN LOAN DOCUMENTS, REGARDLESS
OF ANY KNOWLEDGE THEREOF WHICH THE FIRST LIEN COLLATERAL AGENT OR THE FIRST LIEN
CLAIMHOLDERS, OR ANY OF THEM, MAY HAVE OR BE OTHERWISE CHARGED WITH.


 


(B)           WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING
PARAGRAPH (BUT SUBJECT TO THE RIGHTS OF THE BORROWERS AND THE OTHER GRANTORS
UNDER THE FIRST LIEN LOAN DOCUMENTS AND SUBJECT TO THE PROVISIONS OF
SECTION 5.03(A)), THE FIRST LIEN CLAIMHOLDERS OR THE FIRST LIEN COLLATERAL AGENT
MAY, AT ANY TIME AND FROM TIME TO TIME IN ACCORDANCE

 

32

--------------------------------------------------------------------------------


 


WITH THE FIRST LIEN LOAN DOCUMENTS OR APPLICABLE LAW, WITHOUT THE CONSENT OF, OR
NOTICE TO, THE SECOND LIEN COLLATERAL AGENT OR ANY SECOND LIEN CLAIMHOLDERS,
WITHOUT INCURRING ANY LIABILITIES TO THE SECOND LIEN COLLATERAL AGENT OR ANY
SECOND LIEN CLAIMHOLDERS AND WITHOUT IMPAIRING OR RELEASING THE LIEN PRIORITIES
AND OTHER BENEFITS PROVIDED IN THIS AGREEMENT (EVEN IF ANY RIGHT OF SUBROGATION
OR OTHER RIGHT OR REMEDY OF THE SECOND LIEN COLLATERAL AGENT OR ANY SECOND LIEN
CLAIMHOLDERS IS AFFECTED, IMPAIRED OR EXTINGUISHED THEREBY) DO ANY ONE OR MORE
OF THE FOLLOWING:


 

(I)            MAKE LOANS AND ADVANCES TO ANY GRANTOR OR ISSUE, GUARANTY OR
OBTAIN LETTERS OF CREDIT FOR ACCOUNT OF ANY GRANTOR OR OTHERWISE EXTEND CREDIT
TO ANY GRANTOR, IN ANY AMOUNT AND ON ANY TERMS, WHETHER PURSUANT TO A COMMITMENT
OR AS A DISCRETIONARY ADVANCE AND WHETHER OR NOT ANY DEFAULT OR EVENT OF DEFAULT
OR FAILURE OF CONDITION IS THEN CONTINUING (SUBJECT, IN EACH CASE, TO THE LIMITS
SET FORTH IN THE DEFINITION OF “FIRST LIEN OBLIGATIONS” AND SECTION 5.03);

 

(II)           CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OR CHANGE OR EXTEND
THE TIME OF PAYMENT OF, OR AMEND, RENEW, EXCHANGE, INCREASE OR ALTER, THE TERMS
OF ANY OF THE FIRST LIEN OBLIGATIONS OR ANY LIEN ON ANY FIRST LIEN COLLATERAL OR
GUARANTY THEREOF OR ANY LIABILITY OF ANY BORROWER OR ANY OTHER GRANTOR, OR ANY
LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF (INCLUDING ANY
INCREASE IN OR EXTENSION OF THE FIRST LIEN OBLIGATIONS, WITHOUT ANY RESTRICTION
AS TO THE AMOUNT, TENOR OR TERMS OF ANY SUCH INCREASE OR EXTENSION, SUBJECT TO
THE LIMITS SET FORTH IN THE DEFINITION OF “FIRST LIEN OBLIGATIONS”) OR, SUBJECT
TO THE PROVISIONS OF THIS AGREEMENT, OTHERWISE AMEND, RENEW, EXCHANGE, EXTEND,
MODIFY OR SUPPLEMENT IN ANY MANNER ANY LIENS HELD BY THE FIRST LIEN COLLATERAL
AGENT OR ANY OF THE FIRST LIEN CLAIMHOLDERS, THE FIRST LIEN OBLIGATIONS OR ANY
OF THE FIRST LIEN LOAN DOCUMENTS;

 

(III)          SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, SELL, EXCHANGE,
RELEASE, SURRENDER, REALIZE UPON, ENFORCE OR OTHERWISE DEAL WITH IN ANY MANNER
AND IN ANY ORDER ANY PART OF THE COLLATERAL OR ANY LIABILITY OF ANY BORROWER OR
ANY OTHER GRANTOR TO THE FIRST LIEN CLAIMHOLDERS OR THE FIRST LIEN COLLATERAL
AGENT, OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF;

 

(IV)          SETTLE OR COMPROMISE ANY FIRST LIEN OBLIGATION OR ANY OTHER
LIABILITY OF ANY BORROWER OR ANY OTHER GRANTOR OR ANY SECURITY THEREFOR OR ANY
LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF AND APPLY ANY SUMS
BY WHOMSOEVER PAID AND HOWEVER REALIZED TO ANY LIABILITY (INCLUDING THE FIRST
LIEN OBLIGATIONS) IN ANY MANNER OR ORDER;

 

(V)           EXERCISE OR DELAY IN OR REFRAIN FROM EXERCISING ANY RIGHT OR
REMEDY AGAINST ANY BORROWER OR ANY SECURITY OR ANY OTHER GRANTOR OR ANY OTHER
PERSON, ELECT ANY REMEDY AND OTHERWISE DEAL FREELY WITH ANY BORROWER, ANY OTHER
GRANTOR OR ANY FIRST LIEN COLLATERAL AND ANY SECURITY AND ANY GUARANTOR OR ANY
LIABILITY OF ANY BORROWER OR ANY OTHER GRANTOR TO THE FIRST LIEN CLAIMHOLDERS OR
ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF;

 

33

--------------------------------------------------------------------------------


 

(VI)          TAKE OR FAIL TO TAKE ANY LIEN SECURING THE FIRST LIEN OBLIGATIONS
OR ANY OTHER COLLATERAL SECURITY FOR ANY FIRST LIEN OBLIGATIONS OR TAKE OR FAIL
TO TAKE ANY ACTION WHICH MAY BE NECESSARY OR APPROPRIATE TO ENSURE THAT ANY LIEN
SECURING FIRST LIEN OBLIGATIONS OR ANY OTHER LIEN UPON ANY PROPERTY IS DULY
ENFORCEABLE OR PERFECTED OR ENTITLED TO PRIORITY AS AGAINST ANY OTHER LIEN OR TO
ENSURE THAT ANY PROCEEDS OF ANY PROPERTY SUBJECT TO ANY LIEN ARE APPLIED TO THE
PAYMENT OF ANY FIRST LIEN OBLIGATION OR ANY OBLIGATION SECURED THEREBY; OR

 

(VII)         OTHERWISE RELEASE, DISCHARGE OR PERMIT THE LAPSE OF ANY OR ALL
LIENS SECURING THE FIRST LIEN OBLIGATIONS OR ANY OTHER LIENS UPON ANY PROPERTY
AT ANY TIME SECURING ANY FIRST LIEN OBLIGATIONS.

 


(C)           THE SECOND LIEN COLLATERAL AGENT  (ON BEHALF OF ITSELF AND THE
SECOND LIEN CLAIMHOLDERS) ALSO AGREES THAT THE CONTROL AGENT, THE FIRST LIEN
CLAIMHOLDERS AND THE FIRST LIEN COLLATERAL AGENT SHALL HAVE NO LIABILITY TO THE
SECOND LIEN COLLATERAL AGENT OR ANY SECOND LIEN CLAIMHOLDERS, AND THE SECOND
LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS)
HEREBY WAIVES ALL CLAIMS AGAINST THE CONTROL AGENT, ANY FIRST LIEN CLAIMHOLDER
AND THE FIRST LIEN COLLATERAL AGENT, ARISING OUT OF ANY AND ALL ACTIONS WHICH
THE CONTROL AGENT, THE FIRST LIEN CLAIMHOLDERS OR THE FIRST LIEN COLLATERAL
AGENT MAY TAKE OR PERMIT OR OMIT TO TAKE WITH RESPECT TO:  (I) THE FIRST LIEN
LOAN DOCUMENTS, (II) THE COLLECTION OF THE FIRST LIEN OBLIGATIONS OR (III) THE
FORECLOSURE UPON, OR SALE, LIQUIDATION OR OTHER DISPOSITION OF, ANY COLLATERAL
(INCLUDING, WITHOUT LIMITATION, THE CONTROL COLLATERAL, AS APPLICABLE).  THE
SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE SECOND LIEN
CLAIMHOLDERS) AGREES THAT THE FIRST LIEN CLAIMHOLDERS AND THE FIRST LIEN
COLLATERAL AGENT HAVE NO DUTY TO THEM IN RESPECT OF THE MAINTENANCE OR
PRESERVATION OF THE COLLATERAL, THE FIRST LIEN OBLIGATIONS OR OTHERWISE.


 


(D)           THE SECOND LIEN COLLATERAL AGENT (ON BEHALF OF ITSELF AND THE
SECOND LIEN CLAIMHOLDERS) AGREES NOT TO ASSERT AND HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO DEMAND, REQUEST, PLEAD OR OTHERWISE ASSERT
OR OTHERWISE CLAIM THE BENEFIT OF, ANY MARSHALLING, APPRAISAL, VALUATION OR
OTHER SIMILAR RIGHT THAT MAY OTHERWISE BE AVAILABLE UNDER APPLICABLE LAW WITH
RESPECT TO THE COLLATERAL OR ANY OTHER SIMILAR RIGHTS A JUNIOR SECURED CREDITOR
MAY HAVE UNDER APPLICABLE LAW.


 

Section 7.04           Obligations Unconditional.  All rights, interests,
agreements and obligations of the First Lien Collateral Agent and the First Lien
Claimholders and the Second Lien Collateral Agent and the Second Lien
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:

 


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY FIRST LIEN LOAN
DOCUMENTS OR ANY SECOND LIEN LOAN DOCUMENTS OR ANY SETTING ASIDE OR AVOIDANCE OF
ANY LIEN;


 


(B)           EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, ANY CHANGE IN THE
TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERMS OF, ALL OR ANY OF THE
FIRST LIEN OBLIGATIONS OR SECOND LIEN OBLIGATIONS, OR ANY AMENDMENT OR WAIVER OR
OTHER MODIFICATION, INCLUDING ANY INCREASE IN THE AMOUNT THEREOF, WHETHER BY
COURSE OF CONDUCT

 

34

--------------------------------------------------------------------------------


 


OR OTHERWISE, OF THE TERMS OF ANY FIRST LIEN LOAN DOCUMENT OR ANY SECOND LIEN
LOAN DOCUMENT;


 


(C)           ANY EXCHANGE OF ANY SECURITY INTEREST IN ANY COLLATERAL OR ANY
OTHER COLLATERAL, OR ANY AMENDMENT, WAIVER OR OTHER MODIFICATION, WHETHER IN
WRITING OR BY COURSE OF CONDUCT OR OTHERWISE, OF ALL OR ANY OF THE FIRST LIEN
OBLIGATIONS OR SECOND LIEN OBLIGATIONS OR ANY GUARANTEE THEREOF;


 


(D)           THE COMMENCEMENT OF ANY INSOLVENCY OR LIQUIDATION PROCEEDING IN
RESPECT OF ANY BORROWER OR ANY OTHER GRANTOR; OR


 


(E)           ANY OTHER CIRCUMSTANCES WHICH OTHERWISE MIGHT CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, ANY BORROWER OR ANY OTHER GRANTOR IN RESPECT OF
THE FIRST LIEN OBLIGATIONS, OR OF THE SECOND LIEN COLLATERAL AGENT OR ANY SECOND
LIEN CLAIMHOLDER IN RESPECT OF THIS AGREEMENT.


 

Section 7.05           Certain Notices.

 


(A)           PROMPTLY UPON THE SATISFACTION OF THE CONDITIONS SET FORTH IN
CLAUSES (A) THROUGH (F) OF THE DEFINITION OF DISCHARGE OF FIRST LIEN
OBLIGATIONS, THE FIRST LIEN COLLATERAL AGENT SHALL DELIVER WRITTEN NOTICE
CONFIRMING SAME TO THE SECOND LIEN COLLATERAL AGENT PROVIDED THAT THE FAILURE TO
GIVE ANY SUCH NOTICE SHALL NOT RESULT IN ANY LIABILITY OF THE FIRST LIEN
COLLATERAL AGENT OR THE FIRST LIEN CLAIMHOLDERS HEREUNDER OR IN THE
MODIFICATION, ALTERATION, IMPAIRMENT, OR WAIVER OF THE RIGHTS OF ANY PARTY
HEREUNDER.


 


(B)           PROMPTLY UPON (OR AS SOON AS PRACTICABLE FOLLOWING) THE
COMMENCEMENT BY THE FIRST LIEN COLLATERAL AGENT OF ANY ENFORCEMENT ACTION OR THE
EXERCISE OF ANY REMEDY WITH RESPECT TO ANY COLLATERAL (INCLUDING BY WAY OF A
PUBLIC OR PRIVATE SALE OF COLLATERAL), THE FIRST LIEN COLLATERAL AGENT SHALL
NOTIFY THE SECOND LIEN COLLATERAL AGENT OF SUCH ACTION; PROVIDED THAT THE
FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT RESULT IN ANY LIABILITY OF THE FIRST
LIEN COLLATERAL AGENT OR THE FIRST LIEN CLAIMHOLDERS HEREUNDER OR IN THE
MODIFICATION, ALTERATION, IMPAIRMENT, OR WAIVER OF THE RIGHTS OF ANY PARTY
HEREUNDER.


 


ARTICLE VIII


 


MISCELLANEOUS


 

Section 8.01           Inconsistencies with Other Documents.  In the event of
any conflict or inconsistency between this Agreement and any First Lien Loan
Document or the Second Lien Loan Document, the terms of this Agreement shall
control.  The parties hereto acknowledge that the terms of this Agreement are
not intended to negate any specific rights granted to the Borrowers in the First
Lien Loan Documents and the Second Lien Loan Documents.

 

Section 8.02           Effectiveness; Continuing Nature of this Agreement;
Severability.  This Agreement shall become effective when executed and delivered
by the parties hereto.  This is a continuing agreement of lien subordination and
the First Lien Claimholders may continue, at any time and without notice to the
Second Lien Collateral Agent or any Second Lien

 

35

--------------------------------------------------------------------------------


 

Claimholder subject to the Second Lien Loan Documents, to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Borrowers or any Grantor constituting First Lien Obligations in reliance
hereof.  The Second Lien Collateral Agent (on behalf of itself and the Second
Lien Claimholders), hereby waives any right it may have under applicable law to
revoke this Agreement or any of the provisions of this Agreement.  This
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall as to such jurisdiction, be ineffective only to the extent of
such prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All references to
any Borrower or any other Grantor shall include such Borrower or such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any Borrower or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding.  This Agreement shall terminate and be of no further force and
effect, (a) with respect to the Second Lien Collateral Agent, the Second Lien
Claimholders and the Second Lien Obligations, upon the later of (i) the date
upon which the obligations under the Second Lien Credit Agreement terminate and
payment has been made in full in cash of all other Second Lien Obligations
outstanding on such date and (ii) if there are other Second Lien Obligations
outstanding on such date, the date upon which such Second Lien Obligations
terminate and (b) with respect to the First Lien Collateral Agent, the First
Lien Claimholders and the First Lien Obligations, the date of Discharge of First
Lien Obligations, subject to the rights of the First Lien Claimholders under
Section 5.06 and Section 6.05.

 

Section 8.03           Amendments; Waivers.  No amendment, modification or
waiver of any of the provisions of this Agreement by the Second Lien Collateral
Agent or the First Lien Collateral Agent shall be deemed to be made unless the
same shall be in writing signed on behalf of each party hereto or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time.  Notwithstanding the foregoing, neither
Borrower shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
its rights or obligations are directly affected.

 

Section 8.04           Information Concerning Financial Condition of the
Borrowers and their Subsidiaries.

 


(A)           THE FIRST LIEN COLLATERAL AGENT AND THE FIRST LIEN CLAIMHOLDERS,
ON THE ONE HAND, AND THE SECOND LIEN CLAIMHOLDERS AND THE SECOND LIEN COLLATERAL
AGENT, ON THE OTHER HAND, SHALL EACH BE RESPONSIBLE FOR KEEPING THEMSELVES
INFORMED OF (I) THE FINANCIAL CONDITION OF THE BORROWERS AND THEIR SUBSIDIARIES
AND ALL ENDORSERS AND/OR GUARANTORS OF THE FIRST LIEN OBLIGATIONS OR THE SECOND
LIEN OBLIGATIONS AND (II) ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF
NONPAYMENT OF THE FIRST LIEN OBLIGATIONS OR THE SECOND LIEN OBLIGATIONS.  THE
FIRST LIEN COLLATERAL AGENT AND THE FIRST LIEN CLAIMHOLDERS SHALL HAVE NO DUTY
TO ADVISE THE SECOND LIEN COLLATERAL AGENT OR ANY SECOND LIEN CLAIMHOLDER OF
INFORMATION KNOWN TO IT OR THEM REGARDING SUCH CONDITION OR ANY SUCH
CIRCUMSTANCES OR OTHERWISE.  IN THE EVENT THE FIRST LIEN COLLATERAL AGENT OR ANY

 

36

--------------------------------------------------------------------------------


 


OF THE FIRST LIEN CLAIMHOLDERS, IN ITS OR THEIR SOLE DISCRETION, UNDERTAKES AT
ANY TIME OR FROM TIME TO TIME TO PROVIDE ANY SUCH INFORMATION TO THE SECOND LIEN
COLLATERAL AGENT OR ANY SECOND LIEN CLAIMHOLDER, IT OR THEY SHALL BE UNDER NO
OBLIGATION (W) TO MAKE, AND THE FIRST LIEN COLLATERAL AGENT AND THE FIRST LIEN
CLAIMHOLDERS SHALL NOT MAKE, ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY,
INCLUDING WITH RESPECT TO THE ACCURACY, COMPLETENESS, TRUTHFULNESS OR VALIDITY
OF ANY SUCH INFORMATION SO PROVIDED, (X) TO PROVIDE ANY ADDITIONAL INFORMATION
OR TO PROVIDE ANY SUCH INFORMATION ON ANY SUBSEQUENT OCCASION, (Y) TO UNDERTAKE
ANY INVESTIGATION OR (Z) TO DISCLOSE ANY INFORMATION WHICH, PURSUANT TO ACCEPTED
OR REASONABLE COMMERCIAL FINANCE PRACTICES, SUCH PARTY WISHES TO MAINTAIN
CONFIDENTIAL OR IS OTHERWISE REQUIRED TO MAINTAIN CONFIDENTIAL.


 


(B)           THE GRANTORS AGREE THAT ANY INFORMATION PROVIDED TO THE FIRST LIEN
COLLATERAL AGENT, THE SECOND LIEN COLLATERAL AGENT, THE CONTROL AGENT, ANY FIRST
LIEN CLAIMHOLDER OR ANY SECOND LIEN CLAIMHOLDER MAY BE SHARED BY SUCH PERSON
WITH ANY FIRST LIEN CLAIMHOLDER, ANY SECOND LIEN CLAIMHOLDER, THE CONTROL AGENT,
THE FIRST LIEN COLLATERAL AGENT OR THE SECOND LIEN COLLATERAL AGENT
NOTWITHSTANDING A REQUEST OR DEMAND BY SUCH GRANTOR THAT SUCH INFORMATION BE
KEPT CONFIDENTIAL.


 

Section 8.05           Subrogation.  The Second Lien Collateral Agent (on behalf
of itself and the Second Lien Claimholders), hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Obligations has occurred.

 

Section 8.06           Application of Payments.  All payments received by the
First Lien Collateral Agent or the First Lien Claimholders may be applied,
reversed and reapplied, in whole or in part, to such part of the First Lien
Obligations provided for in the First Lien Loan Documents.  The Second Lien
Collateral Agent (on behalf of itself and the Second Lien Claimholders), assents
to any extension or postponement of the time of payment of the First Lien
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security which may at
any time secure any part of the First Lien Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

Section 8.07           SUBMISSION TO JURISDICTION.

 


(A)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK AND OF THE
UNITED STATES DISTRICT COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK AND
ANY APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURTS OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT

 

37

--------------------------------------------------------------------------------


 


IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER FIRST LIEN LOAN DOCUMENT OR
SECOND LIEN LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE FIRST LIEN COLLATERAL
AGENT, THE SECOND LIEN COLLATERAL AGENT, ANY FIRST LIEN CLAIMHOLDER OR SECOND
LIEN CLAIMHOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER FIRST LIEN LOAN DOCUMENT OR SECOND LIEN LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER GRANTOR OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


 


(B)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY
COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(C)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 

Section 8.08           California Judicial Reference.  If any action or
proceeding is filed in a court of the State of California by or against any
party hereto in connection with any of the transactions contemplated by this
Agreement (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) the Borrowers shall be solely responsible to
pay all fees and expenses of any referee appointed in such action or proceeding.

 

38

--------------------------------------------------------------------------------

 

Section 8.09           Notices.  Except as otherwise provided in this Agreement,
all notices and communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages), or by telephone subsequently
confirmed in writing.  Any notice shall be effective if delivered by hand
delivery or sent via electronic mail, posting on an internet web page, telecopy,
recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, or by telecopy, (ii) on the next Business Day if sent by
recognized overnight courier service and (iii) on the third (3rd) Business Day
following the date sent by certified mail, return receipt requested.  A
telephonic notice to the First Lien Collateral Agent, the Second Lien Collateral
Agent or the Control Agent as understood by the First Lien Collateral Agent, the
Second Lien Collateral Agent or the Control Agent will be deemed to be the
controlling and proper notice in the event of a discrepancy with or failure to
receive a confirming written notice.

 

Section 8.10           Further Assurances.  The First Lien Collateral Agent (on
behalf of itself and the First Lien Claimholders) and the Second Lien Collateral
Agent (on behalf of itself and the Second Lien Claimholders), and the Borrowers
agree that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the First Lien Collateral Agent or the Second Lien Collateral
Agent may reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.

 

Section 8.11           APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 8.12           Binding on Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the First Lien Collateral Agent, the
First Lien Claimholders, the Second Lien Collateral Agent, the Second Lien
Claimholders, the Control Agent and their respective successors and assigns.

 

Section 8.13           Specific Performance.  Each of the First Lien Collateral
Agent and the Second Lien Collateral Agent may demand specific performance of
this Agreement.  The First Lien Collateral Agent (on behalf of itself and the
First Lien Claimholders) and the Second Lien Collateral Agent (on behalf of
itself and the Second Lien Claimholders) hereby irrevocably waive any defense
based on the adequacy of a remedy at law and any other defense which might be
asserted to bar the remedy of specific performance in any action which may be
brought by any First Lien Collateral Agent or the Second Lien Collateral Agent,
as the case may be.

 

Section 8.14           Titles and Captions.  Titles and Captions of Articles,
Sections and Subsections in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.

 

Section 8.15           Counterparts; Integration.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. 

 

39

--------------------------------------------------------------------------------


 

This Agreement constitutes the entire contract among the parties relating to the
subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 8.16           Authorization.  By its signature, each Person executing
this Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 

Section 8.17           No Third Party Beneficiaries.  Nothing in this Agreement
express or implied shall be construed to confer upon any Person (other than the
parties hereto and their respective successors and assigns permitted hereby) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

Section 8.18           Provisions Solely to Define Relative Rights.  The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Claimholders on the one hand and
the Second Lien Claimholders on the other hand.  Nothing in this Agreement is
intended to or shall impair the rights of any Borrower or any other Grantor, or
the obligations of any Borrower or any other Grantor, which are absolute and
unconditional, to pay the First Lien Obligations and the Second Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

 

BANK OF AMERICA, N.A., as First Lien
Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Notice Address:

 

Agency Management

Mail Code:  WA1-501-32-37

800 Fifth Avenue, Floor 32

Seattle, WA 98104

Attention:         Tiffany Shin

Telephone:  (206)358-0078

Telecopier:  (206)358-0971

Electronic Mail:  tiffany.shin@bankofamerica.com

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Second Lien
Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Notice Address:

 

Agency Management

Mail Code:  WA1-501-32-37

800 Fifth Avenue, Floor 32

Seattle, WA 98104

Attention:         Tiffany Shin

Telephone:  (206)358-0078

Telecopier:  (206)358-0971

Electronic Mail:  tiffany.shin@bankofamerica.com

 

 

 

BANK OF AMERICA, N.A., as Control Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Notice Address:

 

Agency Management

Mail Code:  WA1-501-32-37

800 Fifth Avenue, Floor 32

Seattle, WA 98104

Attention:         Tiffany Shin

Telephone:  (206)358-0078

Telecopier:  (206)358-0971

Electronic Mail:  tiffany.shin@bankofamerica.com

 

 

[Prospect Medical Holdings, Inc. Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

PROSPECT MEDICAL HOLDINGS, INC.,
as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PROSPECT MEDICAL GROUP, INC.,
as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Notice Address:

 

400 Corporate Pointe, Suite 525

Culver City, CA 90230

Attention:         Jacob Y. Terner, M.D.

Telephone:  (310) 338-8677

Telecopier:  (714) 560-7361

Electronic Mail:

 

 

 

SIERRA MEDICAL MANAGEMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PROSPECT MEDICAL SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Prospect Medical Holdings, Inc. Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

PROSPECT HOSPITAL ADVISORY SERVICES,
INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PROSPECT ADVANTAGE NETWORK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PROSPECT HOSPITALS SYSTEM, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ALTA HOLLYWOOD HOSPITALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Prospect Medical Holdings, Inc. Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

PROMED HEALTH CARE ADMINISTRATORS

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PINNACLE  HEALTH RESOURCES

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PROSPECT PHYSICIAN ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PROSPECT HEALTH SOURCE MEDICAL
GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PROSPECT PROFESSIONAL CARE MEDICAL
GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Prospect Medical Holdings, Inc. Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

NUESTRA FAMILIA MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

APAC MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PROSPECT NWOC MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SIERRA PRIMARY CARE MEDICAL GROUP, A
MEDICAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

STARCARE MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Prospect Medical Holdings, Inc. Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

PEGASUS MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ANTELOPE VALLEY MEDICAL ASSOCIATES,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SANTA ANA/TUSTIN PHYSICIANS GROUP,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PROMED HEALTH SERVICES COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GENESIS HEALTHCARE OF SOUTHERN
CALIFORNIA, INC., A MEDICAL GROUP

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Prospect Medical Holdings, Inc. Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

POMONA VALLEY MEDICAL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

UPLAND MEDICAL GROUP, A
PROFESSIONAL MEDICAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Notice Address:

 

 

[Prospect Medical Holdings, Inc. Intercreditor Agreement]

 

--------------------------------------------------------------------------------
